Exhibit 10(q)

PACCAR INC SAVINGS INVESTMENT PLAN

Amendment and Restatement Effective September 1, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page   ARTICLE 1 PURPOSE AND SCOPE      1      1.1    Purpose of
Plan      1      1.2    Scope of Plan      2    ARTICLE 2 DEFINITIONS AND
CONSTRUCTION      2      2.1    General Definitions      2      2.2   
Construction      11    ARTICLE 3 ELIGIBILITY AND MEMBERSHIP      11      3.1   
Commencement of Membership      11      3.2    Enrollment Procedures      11   
  3.3    Termination of Membership      11      3.4    Restricted Membership   
  12    ARTICLE 4 SALARY DEFERRALS AND ROLLOVER CONTRIBUTIONS      12      4.1
   Amount of Salary Deferrals      12      4.2    Involuntary Reduction of
Salary Deferral Rate      13      4.3    Voluntary Change of Salary Deferral
Rate      14      4.4    Voluntary and Involuntary Suspension of Salary
Deferrals      14      4.5    Return of Excess Deferrals      14      4.6   
Average Deferral Percentage Limitation      15      4.7    Determination of
Maximum Actual Deferral Percentage and Dollar Amount of Excess Contributions   
  16      4.8    Allocation of Excess Contributions to Highly Compensated
Employees      16      4.9    Distribution of Excess Contributions      16     
4.10    Qualified Company Contributions      16      4.11    Special Rules     
17      4.12    Allocation of Salary Deferrals      18      4.13   
Diversification of Salary Deferral Account or Employee Account      18      4.14
   Rollover Contributions      18      4.15    Age 50 Catch-Up Rules      19   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page   ARTICLE 5 COMPANY CONTRIBUTIONS      20      5.1    Amount
of Company Contributions      20      5.2    Allocation of Company Contributions
     20      5.3    Average Contribution Percentage Limitation      21      5.4
   Determination of Maximum Actual Contribution Percentage and Dollar Amount of
Excess Aggregate Contributions      22      5.5    Allocation of Excess
Aggregate Contributions to Highly Compensated Employees      23      5.6   
Distribution of Excess Aggregate Contributions      23      5.7    Use of Salary
Deferrals      23      5.8    Special Rules      23      5.9    Company
Contributions in PACCAR Stock      24      5.10    Diversification of Company
Contributions Account      24      5.11    Return of Company Contributions     
25    ARTICLE 6 THE TRUSTEE AND THE TRUST FUND      25      6.1    The Trustee
and Investment Managers      25      6.2    Investment Funds      26      6.3   
Voting of PACCAR Stock      26      6.4    Other Instructions by Members      26
     6.5    Trust Fund Investment Losses: Interest in Trust Fund      27     
6.6    ERISA 404(c) Requirements      27      6.7    Expenses of Plan and Trust
     28      6.8    Forfeitures      29    ARTICLE 7 ACCOUNTS AND VALUATIONS   
  29      7.1    Types of Accounts      29      7.2    Valuation of Accounts   
  29      7.3    Statements for Members      30    ARTICLE 8 AMOUNT AND
DISTRIBUTION OF BENEFITS      31      8.1    Vesting and Amount of Benefits     
31      8.2    Normal Time of Distribution      31      8.3    Time of
Distribution      31      8.4    Special Rules Regarding Distribution      32   
  8.5    Reemployment      32      8.6    Available Forms of Distribution     
33   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page     8.7    Election of a Form of Distribution      33     
8.8    Small Benefits      33      8.9    Survivors’ Benefits      34      8.10
   No Alienation of Benefits; Qualified Domestic Relations Order      35     
8.11    Facility of Payment      36      8.12    Payments Discharge Plan;
Adverse Claims      36      8.13    Direct Rollovers      36    ARTICLE 9 LOANS
     38      9.1    Amount of Loans      38      9.2    Aggregate Loan
Limitation      38      9.3    Terms of Loans      39      9.4    Company
Consent      39      9.5    Source of Loans      40      9.6    Disbursement of
Loans      40      9.7    Valuation Date      40      9.8    Loan Fees      40
   ARTICLE 10 WITHDRAWALS      40      10.1    Regular Withdrawals      40     
10.2    Withdrawals After Age 59 1⁄2      40      10.3    Hardship Withdrawals
     41      10.4    Source of Withdrawals      42      10.5    Application for
Withdrawals: Time and Form of Distribution      43      10.6    Limitations on
Withdrawals      43    ARTICLE 11 SALE OF STOCK TO TRUSTEE      43    ARTICLE 12
PLAN ADMINISTRATION      44      12.1    Company as Plan Administrator      44
     12.2    Carrying out Fiduciary Duties      44      12.3    Appointment of
Public Accountant      44      12.4    Reliance on Plan Records; Member’s Duty
to Notify      44   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page   ARTICLE 13 CLAIMS AND REVIEW PROCEDURES      45      13.1
   Applications for Benefits      45      13.2    Denial of Applications      45
     13.3    Requests for Review      46      13.4    Decision on Review      46
     13.5    Exhaustion of Administrative Remedies; Limitations      47   
ARTICLE 14 GENERAL PROVISIONS      47      14.1    Information and Reports to
Members      47      14.2    Compliance With USERRA      47      14.3   
Applicable Law      48      14.4    No Employment Rights Conferred      48     
14.5    Service Upon Plan; Limitations on Actions Against Plan      48      14.6
   Plan Office; Records      48      14.7    Form of Applications, Elections and
Other Communications      49      14.8    Spousal Consents      49      14.9   
Merger, Consolidation and Transfer of Assets or Liabilities      49    ARTICLE
15 CONTRIBUTION LIMITATIONS      49      15.1    Basic Limitation      49     
15.2    Effect on Future Contributions      50      15.3    Definitions      50
     15.4    Incorporation by Reference      51    ARTICLE 16 AMENDMENT OR
TERMINATION OF PLAN      51      16.1    Plan May Be Amended or Terminated     
51      16.2    Amendments Cannot Reduce Accrued Benefits      51      16.3   
Procedure Upon Plan Terminations      51      16.4    Partial Terminations     
52      16.5    Intent to Comply with ERISA      52      16.6    Fiduciary
Powers Continue Until Distribution Complete      52    ARTICLE 17 PRIOR PROFIT
SHARING PLAN      52      17.1    No Reduction of Accrued Benefit      52     
17.2    Full Vesting      52      17.3    Continuing Distributions      53     
17.4    Company Contributions      53      17.5    Effective Date      53   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page   ARTICLE 18 SPECIAL TOP-HEAVY RULES      53      18.1   
Determination of Top-Heavy Status      53      18.2    Minimum Allocations     
53      18.3    Definitions      54    ARTICLE 19 EXECUTION      55   

 

-v-



--------------------------------------------------------------------------------

PACCAR INC SAVINGS INVESTMENT PLAN

(As Amended and Restated Effective September 1, 2016)

Effective January 1, 1955, Pacific Car and Foundry Company, the corporate
predecessor of PACCAR Inc (a Delaware corporation), adopted the Pacific Car and
Foundry Company Profit Sharing Plan and executed a Trust Agreement to provide
profit-sharing benefits for its salaried employees.

The Plan has been subsequently amended and restated and has been renamed the
“PACCAR Inc Savings Investment Plan.” Effective April 1, 2005, PACCAR Inc
amended and restated the Plan to provide that a portion of the Plan will
constitute an employee stock ownership plan within the meaning of IRC section
4975(e)(7). Effective January 1, 2006, PACCAR Inc amended and restated the Plan
to comply with final regulations under IRC section 401(k) and to make certain
other amendments. Effective January 1, 2007, PACCAR Inc further amended and
restated the Plan to incorporate amendments requested by the Internal Revenue
Service in its October 23, 2008 determination letter for the Plan. Effective
January 1, 2009, PACCAR Inc amended and restated the Plan to comply with the
Pension Protection Act of 2006 and to make certain other amendments. Effective
September 1, 2016, PACCAR Inc amended and restated the Plan to incorporate
previously adopted amendments and to make certain other amendments. Certain
provisions, which are specifically identified, have a different effective date.

ARTICLE 1

PURPOSE AND SCOPE

 

1.1 Purpose of Plan

The purposes of this amended and restated Plan are:

 

  (a) To encourage systematic savings and investment by Eligible Employees as a
means of building financial security;

 

  (b) To increase the identification of Eligible Employees with the Company’s
financial success;

 

  (c) To provide Eligible Employees with a flexible savings and investment
program enabling them to make decisions concerning the rate of return and
relative risk of the investments made for their Accounts, as their personal or
economic conditions change; and

 

  (d) To offer additional inducements which will attract and retain Eligible
Employees with the knowledge and skills necessary for the Company’s success.

The Plan provides for contributions to be made by the Company to aid in
accomplishing these purposes.

 

1



--------------------------------------------------------------------------------

The Plan and the Trust Agreement are intended to meet the requirements of IRC
sections 401(a), 401(k) and 501(a). The assets of the Plan are held in trust and
are invested for the exclusive purpose of providing benefits to Members of the
Plan and their Beneficiaries.

The Plan is intended to qualify as an eligible individual account plan under
section 407(d)(3) of ERISA, which is permitted to acquire and hold any amount of
qualifying employer securities, and a portion of the Plan is intended to qualify
as an employee stock ownership plan under IRC section 4975(e)(7), which portion
is designed to invest primarily in PACCAR Stock.

 

1.2 Scope of Plan

The Plan, as set forth herein, applies to Members who are in employment as
Employees on or after September 1, 2016. The rights and benefits, if any, of a
former Employee shall be determined in accordance with the provisions of the
Plan as in effect on the date when his employment terminated.

ARTICLE 2

DEFINITIONS AND CONSTRUCTION

 

2.1 General Definitions

The following words and phrases when used herein shall have the following
meanings, unless the context otherwise requires:

 

  (a) “Accounts” means a Member’s Employee, Salary Deferral and Company
Contributions Accounts (to the extent applicable).

 

  (b) “Aggregate 401(k) Contributions” means, for any Plan Year, the sum of the
following: (1) the Member’s Salary Deferrals for the Plan Year; and (2) the
Company Contributions allocated to the Member’s Accounts as of a date within the
Plan Year, to the extent that such Company Contributions are aggregated with
Salary Deferrals pursuant to Section 4.10. The foregoing Paragraph (1) to the
contrary notwithstanding, Aggregate 401(k) Contributions shall not include Age
50 Catch-Up Deferrals and the Excess Deferrals of a Nonhighly Compensated
Employee that are refunded to such Nonhighly Compensated Employee pursuant to
Section 4.5, provided that such Excess Deferrals are solely attributable to
elective deferrals (within the meaning of section 402(g)(3) of the IRC) under a
plan or plans (including the Plan) maintained by PACCAR Inc or any Subsidiary
(as defined in Section 2.1(mm) without regard to the last sentence thereof).

 

  (c) “Aggregate 401(m) Contributions” means, for any Plan Year, the sum of the
following: (1) the Company Contributions allocated to the Member’s Accounts as
of a date within the Plan Year; and (2) the Member’s Salary Deferrals for the
Plan Year, to the extent that such Salary Deferrals are aggregated with Company
Contributions pursuant to Section 5.7.

 

2



--------------------------------------------------------------------------------

  (d) “Beneficiary” means a person designated pursuant to Section 8.9(c) who is
entitled to receive all or part of a Member’s Benefit under the Plan in the
event of such Member’s death prior to the total distribution of such Benefit.

 

  (e) “Benefit” means the nonforfeitable balance in a Member’s Accounts (reduced
by the amount of any loan balance that remains outstanding under Article 9 at
the time such Benefit is paid or at the time of the Member’s death, whichever is
earlier, and reduced by any prior distribution to the Member) which is
distributable to such Member under the Plan, determined pursuant to Article 8.

 

  (f) “Company” means (1) PACCAR Inc and (2) all of its Subsidiaries which have
been designated to participate in the Plan by PACCAR Inc and which have accepted
such designation in writing, while such designation is in effect.

 

  (g) “Company Contributions” means amounts contributed to the Plan by the
Company pursuant to Article 5.

 

  (h) “Company Contributions Account” means the account to which is credited a
Member’s share of Company Contributions pursuant to Article 5, as more
specifically described in Article 7.

 

  (i) “Compensation” means “wages” paid to a Member by the Company while such
Member is an Eligible Employee, and includes the amounts described in section
3401(a) of the IRC for purposes of income tax withholding at the source, but
determined:

 

  (1) Without regard to any rules that limit the remuneration included in
“wages” based on the nature or location of the employment or the services
performed (such as the exception for agricultural labor in section 3401(a)(2) of
the IRC);

 

  (2) By including elective deferrals excludable from the Member’s gross income
under section 125, section 132(f)(4) or section 402(e)(3) of the IRC and made to
a plan maintained by the Company, including amounts contributed to the Plan as
Salary Deferrals;

 

  (3) By excluding reimbursements or other expense allowances (such as, for
example, hardship allowances, currency allowances, housing allowances, education
allowances, car allowances, tuition reimbursement, tax equalization payments to
relocated Employees or Employees on foreign service, cost-of-living allowances
to Employees on foreign service), fringe benefits (cash and non-cash), moving
expenses, deferred compensation, payments received under an extended or
long-term disability plan maintained by the Company, welfare benefits, payments
received under the Company’s Long Term Incentive Plan or any similar plan and
amounts realized from the exercise, sale, exchange or other disposition of a
stock option or stock appreciation right; and

 

3



--------------------------------------------------------------------------------

  (4) By excluding amounts in excess of the dollar amount set forth in section
401(a)(17)(A) of the IRC, as adjusted by the Commissioner of the Internal
Revenue Service to reflect increases in the cost-of-living in accordance with
section 401(a)(17)(B). If the Plan Year is less than 12 consecutive months, the
compensation limit shall be prorated accordingly. With respect to Salary
Deferrals, the indexed compensation limit shall be applied as follows: the
percentage deferral elected by the Member under Section 4.1 shall apply to his
or her entire Compensation for the payroll period (even if on an annualized
basis Compensation would exceed the indexed compensation limit, provided,
however, that aggregate Salary Deferrals for the Plan Year shall not exceed the
lesser of (i) the dollar limitation under section 402(g) of the IRC (described
in Section 4.5) or (ii) the dollar amount determined by multiplying the indexed
compensation limit by the maximum deferral percentage permitted under
Section 4.1.

 

  (j) “Eligible Employee” means any Employee of the Company who is receiving
Compensation, as defined in Section 2.1(i). “Eligible Employee” does not include
(1) any individual whose employment is covered by a collective-bargaining
agreement (unless the collective-bargaining agreement expressly provides for the
individual’s participation in the Plan), (2) any individual who is neither a
resident nor citizen of the United States, (3) any “leased employee” (within the
meaning of section 414(n) of the IRC) or any individual who would be a leased
employee but for the period-of-service requirement under section 414(n) of the
IRC, (4) any individual who is not classified by the Company as an Employee
(but, for example, is classified as an “independent contractor”) even if such
individual is later determined to be an Employee, and (5) any individual who is
subject to a written agreement that provides that such individual shall not be
eligible to participate in the Plan. If, during any period, the Company has not
treated an individual as an Employee and, for that reason, has not withheld
employment taxes with respect to that individual, then that individual shall not
be an Eligible Employee for that period, even in the event that the individual
is determined, retroactively, to have been an Employee during all or any portion
of that period.

 

  (k) “Employee” means any individual who (1) is a common-law employee of PACCAR
Inc or any of its Subsidiaries under the customary employer-employee
relationship or (2) is, with respect to PACCAR Inc or any of its Subsidiaries, a
“leased employee” (within the meaning of section 414(n) of the IRC).

 

  (l) “Employee Accounts” means the account to which a Member’s Member
Contributions were credited, as further described in Section 7.1(c), and which
is adjusted for any distributions and withdrawals by the Member.

 

  (m) “ERISA” means the Employee Retirement Income Security Act of 1974 (P.L.
93-406) and includes subsequent amendments of such Act. Reference to a section
of ERISA shall include such section and any comparable section of any future
legislation amending, supplementing or superseding such section.

 

  (n) “Excess Aggregate Contributions” means the amount by which the Aggregate
401(m) Contributions of Highly Compensated Employees are reduced pursuant to
Section 5.6.

 

4



--------------------------------------------------------------------------------

  (o) “Excess Contributions” means the amount by which the Aggregate
401(k) Contributions of Highly Compensated Employees are reduced pursuant to
Section 4.9.

 

  (p) “Excess Deferrals” means the amount of a Member’s Salary Deferrals and
elective deferrals (within the meaning of section 402(g)(3) of the IRC), other
than Age 50 Catch-Up Deferrals, that exceed the limits set forth in Section 4.5.

 

  (q) “Fiduciary” means a person having specific fiduciary responsibilities for
Plan or Trust Fund administration, as further described in Article 12.

 

  (r) “Highly Compensated Employee” means any active Employee who:

 

  (1) Was a five-percent owner of PACCAR stock (as defined in Section 416 of the
IRC taking into account the attribution rules as defined in Section 318(a) of
the IRC) at any time during the Plan Year or the preceding Plan Year; or

 

  (2) For the preceding Plan Year:

 

  (i) Received Total Compensation from PACCAR Inc and any Subsidiary (as defined
in Section 2.1(mm) without regard to the last sentence thereof) of more than the
dollar amount set forth in section 414(q) of the IRC (or such larger amount as
may be provided on account of cost of living adjustments pursuant to sections
414(q) and 415(d) of the IRC); and

 

  (ii) Provided the Company elects to apply this rule in accordance with the
consistency and other requirements in regulations, was a member of the Top-Paid
Group.

The term “Highly Compensated Employee” shall also include a former Employee who
separated from service (or was deemed to have separated) prior to the
determination year, performs no service for PACCAR Inc or any Subsidiary (as
defined in Section 2.1(mm) without regard to the last sentence thereof) during
the determination year, and was a Highly Compensated Employee as an active
Employee for either the separation year or any determination year ending on or
after the Employee’s 55th birthday.

The determination of who is a Highly Compensated Employee, including the
determinations of the number and identity of Employees in the Top-Paid Group,
will be made in accordance with section 414(q) of the IRC and regulations
thereunder.

 

  (s) “Investment Options” means with respect to any Plan Year or portion of a
Plan Year, the investment media selected by the Company and established under
the Trust Fund for investment of one or more types of contributions under the
Plan.

 

5



--------------------------------------------------------------------------------

  (t) “Investment Manager” means any person (other than the Trustee appointed
pursuant to Article 6 and the Company):

 

  (1) Who has the power to manage, acquire or dispose of any assets of the Plan;

 

  (2) Who is (i) registered as an investment adviser under the Investment
Advisers Act of 1940; (ii) a bank, as defined in such Act; or (iii) an insurance
company qualified to perform services described in (1) above under the laws of
more than one state; and

 

  (3) Who has acknowledged in writing that he (it) is a Fiduciary with respect
to the Plan.

 

  (u) “IRC” means the United States Internal Revenue Code of 1986 and includes
subsequent amendments of such Code. Reference to a section of the IRC shall
include such section and any comparable section of any future legislation
amending, supplementing or superseding such section

 

  (v) “Layoff” means one of the following types of layoff for lack of work:
(1) layoff due to the closure of a plant or other facility, (2) layoff due to
job elimination on account of technological change, change in business focus or
similar change, without reassignment of duties to another position (all as
determined by the Company), (3) layoff due to a general or limited manpower
reduction program mandated by the Company or (4) layoff due to the sale or other
transfer of all or substantially all of the assets of a division, facility or
line of business to a buyer other than a Subsidiary.

 

  (w) “Member” means an individual who is included in Plan membership pursuant
to Article 3. “Member” includes a Restricted Member, unless the Plan otherwise
provides or the context otherwise requires.

 

  (x) “Member Contributions” means any amounts contributed to the Plan by a
Member prior to February 1, 1983.

 

  (y) “Nonhighly Compensated Employee” for any Plan Year means any active
Employee who is not a Highly Compensated Employee.

 

  (z) “PACCAR Stock” means the common stock of PACCAR Inc or any of its
Subsidiaries which is readily tradable on an established securities market.

 

  (aa) “PACCAR Stock Fund” is described in Section 6.2.

 

  (bb) Period of Service

An Employee’s “Period of Service” shall commence on his Employment Date or
Reemployment Date (as the case may be) and shall end when he quits, retires, is
discharged, or dies. In determining whether an Employee has completed a 12-month
Period of Service, the following rules shall apply:

 

  (1) Bridging Rule

In the case of an Employee who quit, retired or was discharged, his Period of
Service shall include the period following such quit, retirement or discharge,
if he is rehired as an Employee within 12 months after the date when he first
became absent from active employment (whether by reason of such quit, retirement
or discharge or for any other reason).

 

6



--------------------------------------------------------------------------------

  (2) Aggregation Method

In the case of a reemployed Employee, all of his separate Periods of Service
shall be aggregated and treated as a single continuous Period of Service. When
partial months are aggregated, 30 days shall be deemed to equal one full month.

 

  (3) Service Records; Additional Credit

An Employee’s Period of Service shall be determined by the Company on the basis
of employment records or on such other reasonable and nondiscriminatory basis as
it may adopt. The Company, pursuant to its administrative rules, may recognize
as a Period of Service any period of time not otherwise described in this
Section, subject to such conditions and limitations as it may adopt.

 

  (4) Definitions

As used in this Section, the following words and phrases shall have the
following meanings:

 

  (A) “Employment Date” means the date on which the Employee’s active employment
as an Employee commences.

 

  (B) “Reemployment Date” means the date on which the Employee’s active
employment as an Employee recommences following an absence which is not included
in the Employee’s aggregate Period of Service under (a) above.

 

  (cc) “Plan” means this PACCAR Inc Savings Investment Plan, as amended from
time to time.

 

  (dd) “Plan Year” means the calendar year.

 

  (ee) “Required Beginning Date” means, with respect to a Member:

 

  (1) if he attains or attained age 70 1⁄2 before January 1, 1999 (and after
January 1, 1989), April 1 of the calendar year following the calendar year in
which he attains or attained age 70 1⁄2;

 

  (2) if he attains age 70 1⁄2 on or after January 1, 1999, and is not a
five-percent owner of PACCAR stock (as defined in Section 416 of the IRC and
taking into account any modifications under Section 401(a)(9) of the IRC),
April 1 of the calendar year following the later of the calendar year in which
he ceases to be an Employee or the calendar year in which he attains age 70 1⁄2;
and

 

7



--------------------------------------------------------------------------------

  (3) if he attains age 70 1⁄2 on or after January 1, 1999, and is a
five-percent owner of PACCAR stock (as defined in Section 416 of the IRC and
taking into account any modifications under Section 401(a)(9) of the IRC),
April 1 of the calendar year following the calendar year in which he attains age
70 1⁄2.

 

  (ff) “Restricted Member” means a Member who has limited membership rights
under the Plan, as further described in Section 3.4.

 

  (gg) “Retirement” means termination of employment as an Employee (for a reason
other than death) after a Member has fulfilled all requirements for a normal or
early retirement benefit under any Retirement Plan.

 

  (hh) “Retirement Plan” means the PACCAR Inc Retirement Plan, the PACCAR Inc
Retirement Plan for Weekly Paid Salaried Employees in effect prior to June 1,
1989, or any other defined-benefit or defined-contribution plan (other than this
Plan) maintained by PACCAR Inc or any of its Subsidiaries which covers a Member
and which is intended primarily to provide retirement income to its members, as
determined and designated by the Company.

 

  (ii) “Rollover Contributions” means any amounts contributed to the Plan by an
Eligible Employee under Section 4.14.

 

  (jj) “Salary Deferrals” means amounts paid to the Plan by the Company on a
Member’s behalf pursuant to Section 4.1.

 

  (kk) “Salary Deferral Account” means the account to which a Member’s Salary
Deferrals are credited, as further described in Section 7.1(b), and which is
adjusted for any distributions and withdrawals by the Member.

 

  (ll) “Section 414(s) Compensation” means any one of the following definitions
of compensation received by an Employee from PACCAR Inc and any Subsidiary (as
defined in Section 2.1(mm) without regard to the last sentence thereof):

 

  (1) Compensation as defined in section 1.415-2(d) and (d)(3) of the Income Tax
Regulations or any successor thereto;

 

  (2) Compensation as defined in Income Tax Regulation section 1.415-2(d)(10) or
any successor thereto.

 

  (3) “Wages” within the meaning of section 3401(a) and all other payments of
compensation (in the course of such employer’s trade or business) for which such
employer is required to furnish the Employee a written statement under sections
6041(d), 6051(a)(3), and 6052, but determined without regard to any rules under
section 3401(a) that limit the remuneration included in wages based on the
nature or location of the employment or the services performed (such as the
exception for agricultural labor in section 3401(a)(2)).

 

8



--------------------------------------------------------------------------------

(Generally, this option is wages as reflected on the taxable federal wages box
of the Form W-2 of the Employee.)

 

  (4) “Wages” as defined in section 3401(a) of the IRC for purposes of income
tax withholding at the source, but determined without regard to any rules that
limit the remuneration included in wages based on the nature or location of the
employment or the services performed (such as the exception for agricultural
labor in section 3401(a)(2) of the IRC);

 

  (5) Any of the definitions of Section 414(s) Compensation set forth in
Paragraphs (1), (2), (3) and (4) above, reduced by all of the following items
(even if includable in gross income): reimbursements or other expense
allowances, fringe benefits (cash and noncash), moving expenses, deferred
compensation and welfare benefits;

 

  (6) Any of the definitions of Section 414(s) Compensation set forth in
Paragraphs (1), (2), (3), (4) and (5) above, modified to include any elective
contributions made by a member of the Affiliated Group on behalf of the Employee
that are not includable in gross income under section 125, 132(f)(4), 402(e)(3),
402(h) or 403(b) of the IRC; or

 

  (7) Any reasonable definition of compensation that does not by design favor
Highly Compensated Employees and that satisfies the nondiscrimination
requirement set forth in section 1.414(s)-lT(d)(2) of the Income Tax Regulations
or the successor thereto.

Any definition of Section 414(s) Compensation shall be used consistently to
define the compensation of all Employees taken into account in satisfying the
requirements of an applicable provision of this Plan for the relevant
determination period. Section 414(s) Compensation shall not include compensation
paid to an Employee for a Plan Year in excess of the dollar amount set forth in
section 401(a)(17)(A) of the IRC (as adjusted by the Commissioner of Internal
Revenue to reflect increases in the cost-of-living in accordance with section
401(a)(17)(B)). For purposes of these limitations, if the Plan Year is less than
12 consecutive months, the limitation shall be prorated accordingly.

 

  (mm) “Subsidiary” means any corporation which is a member of a “controlled
group of corporations” (within the meaning of IRC section 1563(a), determined
without regard to IRC sections 1563(a)(4) and 1563(e)(3)(C)) of which group
PACCAR Inc is also a member, while such a corporation. “Subsidiary” also means,
to the extent and for the purposes specified by the Company from time to time,
any other corporation in which PACCAR Inc, or one or more of its Subsidiaries or
affiliated corporations, has an ownership interest.

 

9



--------------------------------------------------------------------------------

  (nn) “Top-Paid Group” for any Plan Year means the top 20 percent (in terms of
Total Compensation) of all Employees of PACCAR Inc and its Subsidiaries (as
defined in Section 2.1(mm) without regard to the last sentence thereof) on a
U.S. dollar payroll, excluding the following:

 

  (1) Any Employee covered by a collective bargaining agreement except to the
extent otherwise provided under Income Tax Regulation 1.414(q)-lT;

 

  (2) Any Employee who has not completed six-month Period of Service at the end
of the Plan Year;

 

  (3) Any Employee who normally works less than 17 1⁄2 hours per week;

 

  (4) Any Employee who normally works no more than six months during any year;
and

 

  (5) Any Employee who has not attained the age of 21 at the end of the Plan
Year.

 

  (oo) “Total Compensation” means “wages” as defined in section 3401(a) of the
IRC for purposes of income tax withholding at the source, but determined:

 

  (1) Without regard to any rules that limit the remuneration included in
“wages” based on the nature of location of the employment of the services
performed (such as the exception for agricultural labor in section 3401(a)(2) of
the IRC); and

 

  (2) By including amounts deferred but not refunded under a cafeteria plan, as
such term is defined in section 125(c) of the IRC and under a plan, including
this Plan, qualified under section 401(k) of the IRC, and amounts excludable
from a Member’s gross income under section 132(f)(4) of the IRC.

 

  (pp) “Totally Disabled” or “Total Disability” means, that because of injury or
sickness the Member (1) has been paid long-term disability benefits for a period
of at least 24 months under the PACCAR Inc Long-Term Disability Plan or any
other long-term disability plan maintained by the Company or any of its
subsidiaries, and continues to be eligible for such benefits under such
long-term disability plan, (2) is eligible to receive disability benefits under
the federal Social Security program, or (3) has a life expectancy of 24 months
or less which has been certified in writing by an attending physician and
approved by the Company.

 

  (qq) “Trust Agreement” means the trust agreement or agreements entered into by
the Company and a Trustee pursuant to Section 6.1.

 

  (rr) “Trust Fund” means the assets of the Plan held in trust by a Trustee
pursuant to a Trust Agreement.

 

  (ss) “Trustee” means the corporate Fiduciary or Fiduciaries appointed from
time to time by the Company to hold the assets of the Plan in trust pursuant to
a Trust Agreement.

 

  (tt) “USERRA” means the Uniformed Services Employment and Reemployment Rights
Act of 1994, as amended.

 

  (uu) “Valuation Date” means each business day.

Certain other defined terms used in particular provisions of the Plan are
defined where used.

 

10



--------------------------------------------------------------------------------

2.2 Construction

Any gender, where appearing in the Plan, shall be deemed to include the other
gender, the singular shall include the plural, and the plural shall include the
singular, unless the context otherwise requires. Titles are for reference only.
In the event of a conflict between a title and the text of the Plan, the text of
the Plan shall control. In the event of a conflict between the text of the Plan
and any summary, description or other information regarding the Plan, the text
of the Plan shall control.

ARTICLE 3

ELIGIBILITY AND MEMBERSHIP

 

3.1 Commencement of Membership

Only an Eligible Employee may become a Member of the Plan. Any other individual
is excluded from becoming a Member until such time as he becomes an Eligible
Employee. An Eligible Employee may elect to become a Member as soon as
reasonably practicable as of or after the date he becomes an Employee, provided
that he is then an Eligible Employee. An Eligible Employee who does not elect to
become a Member when he is first eligible to do so may elect to become such a
Member at any time thereafter.

 

3.2 Enrollment Procedures

An Eligible Employee who wishes to become a Member shall apply for membership in
such manner as specified under the Company’s administrative procedures. In
filing an application for membership, an Eligible Employee shall agree to abide
by the terms and conditions of the Plan and to provide such elections,
designations or other information as the Company deems necessary for the proper
administration of the Plan. An application to become a Member shall be
implemented as soon as reasonably practicable after its receipt.

Eligible Employees subject to automatic enrollment pursuant to Section 4.1 shall
be deemed to have applied for membership in such manner as specified under the
Company’s administrative procedures.

 

3.3 Termination of Membership

An Eligible Employee, having become a Member, shall cease to be such a Member
upon the termination of his employment as an Eligible Employee (although he will
continue as a Restricted Member until the earlier of (a) his death or (b) the
full distribution of any Benefit to which he is entitled under the Plan).

 

11



--------------------------------------------------------------------------------

3.4 Restricted Membership

 

  (a) Status as Restricted Member

As long as any portion of the Benefit to which a Member is entitled under the
Plan has not been distributed, such Member (while living) shall have the status
of a Restricted Member for any period with respect to which:

 

  (1) The Member is contributing no Salary Deferrals under the Plan, whether as
a result of a suspension of contributions pursuant to Section 4.4, as a result
of a determination by the Company pursuant to Section 4.2, because the Member is
receiving no Compensation, or for other reasons;

 

  (2) The Member fails to qualify as an Eligible Employee, whether by reason of
a change in employment status, a transfer to a Subsidiary which does not
participate in the Plan, or for other reasons, but remains an Employee; or

 

  (3) Employment as an Employee has terminated but the distribution of any
Benefit to which the Member is entitled has not been completed.

An Employee (while living) shall also have the status of a Restricted Member if
he is not a Member for all purposes of the Plan but has made a Rollover
Contribution and such Contribution has not been fully distributed.

 

  (b) Effect of Restricted Membership

The following rules shall apply to Restricted Members and their Accounts with
respect to periods during which they are Restricted Members:

 

  (1) Except as provided in Section 5.2, no Company Contributions shall be
credited to a Restricted Member’s Company Contributions Account; and

 

  (2) No Salary Deferrals shall be contributed to a Restricted Member’s Salary
Deferral Accounts.

ARTICLE 4

SALARY DEFERRALS AND ROLLOVER CONTRIBUTIONS

 

4.1 Amount of Salary Deferrals

Salary Deferrals are required of all Members other than Restricted Members.
Subject to Section 4.15 and the limitations of this Article 4 and Article 15,
any such Member may elect to contribute Salary Deferrals equal to any whole
percentage of his Compensation received each pay period after becoming a Member,
but not in excess of 75 percent of such Compensation. Salary Deferrals are not
permitted to be made by a Member for any payday on which such Member is not an
Eligible Employee.

 

12



--------------------------------------------------------------------------------

If any individual who becomes an Eligible Employee on or after September 1, 2016
(other than an individual who becomes an Eligible Employee on September 1, 2016
solely as a result of the inclusion of commissioned salesmen in the group of
Eligible Employees effective September 1, 2016) fails to make a Salary Deferral
election in the manner specified by the Company’s administrative procedures,
then with respect to the first payroll processed as soon as administratively
feasible more than 45 days after such an Employee becomes an Eligible Employee,
the Eligible Employee shall be deemed to have elected to contribute Salary
Deferrals equal to five percent of his Compensation received in that pay period
and in each pay period thereafter. Unless an Eligible Employee files an
investment election in the manner specified by the Company’s administrative
procedures, any amounts contributed to the Plan pursuant to this paragraph shall
be invested in a default investment fund prescribed by the Company. An Eligible
Employee may revoke or change any such deemed contribution or investment
election in the manner specified by the Company’s administrative procedures.

The amount of a Member’s Salary Deferrals shall be withheld by the Company from
his Compensation on each payday. All Salary Deferrals so withheld shall be paid
by the Company to the Trustee as soon as reasonably practicable, but in no event
later than the 15th day of the month next following the month in which they
would otherwise have been payable to the Member in cash. Salary Deferrals shall
be fully vested and nonforfeitable at all times.

For Federal income tax purposes (and, wherever permitted, for state and local
tax purposes), Salary Deferrals shall be deemed to be employer contributions to
the Plan, and a Member’s election to commence or continue his membership in the
Plan shall constitute an election to have his taxable compensation reduced by
the amount of all of his Salary Deferrals.

On or after February 1, 1983, no Member shall make any Member Contributions to
the Plan. However, Member Contributions made before February 1, 1983, shall
remain credited to the Member’s Employee Accounts until they are withdrawn or
distributed pursuant to the provisions of the Plan.

 

4.2 Involuntary Reduction of Salary Deferral Rate

At any time prior to or during a Plan Year, the Company (at its sole discretion)
may reduce the maximum rate at which any Member may contribute Salary Deferrals
to the Plan for such Plan Year or during the remainder of such Plan Year, or the
Company may require that any Member discontinue all Salary Deferrals for the
remainder of such Plan Year, for the purpose of meeting the special
nondiscrimination rules under the IRC. Any reduction or discontinuance of Salary
Deferrals may be applied selectively to individual Members or to particular
classes of Members, as the Company may determine. In addition to requiring a
prospective reduction or discontinuance of Salary Deferrals, the Company may
distribute to any Member such portion of the Salary Deferrals that he already
contributed for a Plan Year as it determines is necessary to meet the special
nondiscrimination rules under the IRC for such year, as provided in Sections
4.5, 4.9 and 15.3 below.

 

13



--------------------------------------------------------------------------------

4.3 Voluntary Change of Salary Deferral Rate

A Member may elect at any time to change the rate of his Salary Deferrals
prospectively to any other percentage permitted under this Article 4. Any
election pursuant to this Section 4.3 shall be made in accordance with the
Company’s administrative procedures applicable at the time of the election.

 

4.4 Voluntary and Involuntary Suspension of Salary Deferrals

A Member may elect to suspend all Salary Deferrals at any time, thereby becoming
a Restricted Member pursuant to Section 3.4. Any such election shall be made in
accordance with the Company’s administrative procedures. Any election to resume
Salary Deferrals shall become effective as soon as reasonably practicable after
it is received.

A Member who takes a hardship withdrawal under Section 10.3 shall be suspended
from making Salary Deferrals under the Plan, thereby becoming a Restricted
Member pursuant to Section 3.4, for six months. Such suspension shall be made
pursuant to the Company’s administrative procedures.

When a Member resumes Salary Deferrals following a voluntary or involuntary
suspension, he may make new elections under this Article 4 regarding the amount
and allocation thereof; provided, however, that if he does not make such new
elections, his previous elections shall be applicable.

 

4.5 Return of Excess Deferrals

Subject to Section 4.15, the aggregate Salary Deferrals of any Member for any
calendar year, together with his or her elective deferrals under any other plan
or arrangement to which section 402(g) of the IRC applies and that is maintained
by PACCAR Inc or any Subsidiary (as defined in Section 2.1(mm) without regard to
the last sentence thereof), shall not exceed the dollar amount set forth in
section 402(g) of the IRC (or such larger amount as may be adopted by the
Commissioner of Internal Revenue to reflect a cost-of-living adjustment). In the
event that such aggregate Salary Deferrals and elective deferrals of any Member
for any calendar year exceed the dollar amount set forth in section 402(g) of
the IRC (or such larger amount as may be adopted by the Commissioner of Internal
Revenue to reflect a cost-of-living adjustment), then such portion of the Excess
Deferrals, and any income or loss allocable to such portion for the calendar
year (but not for the period between the end of the calendar year and the date
of distribution of such Excess Deferrals) shall be refunded to the Member not
later than the April 15 next following the close of such calendar year. Such
income (and loss) allocable to Excess Deferrals shall be determined in
accordance with Treasury Regulation section 1.402(g)-l(e)(5).

In the event that a Member’s elective deferrals (within the meaning of section
402(g)(3) of the IRC) for a calendar year exceed the dollar amount set forth in
section 402(g) of the IRC (or such larger amount as may be adopted by the
Commissioner of Internal Revenue to reflect a cost-of-living adjustment) solely
because such Member participated in this Plan and a plan or arrangement
maintained by an employer other than PACCAR Inc or any Subsidiary (as defined in
Section 2.1(mm) without regard to the last sentence thereof), then such

 

14



--------------------------------------------------------------------------------

Member may designate all or a portion of such Excess Deferrals as attributable
to this Plan and may request a refund of such portion in accordance with the
Company’s administrative procedures on or before the March 1 next following the
close of such calendar year. If timely notice is received, then such a Member’s
Excess Deferrals, and any income or loss allocable thereto, shall be refunded to
the Member from this Plan no later than the April 15 next following the close of
such calendar year.

 

4.6 Average Deferral Percentage Limitation

The Plan shall satisfy the average deferral percentage test provided in section
401(k)(3) of the IRC and section 1.401(k)-1 of the Income Tax Regulations issued
thereunder. Subject to the special rules described in Section 4.11, the
Aggregate 401(k) Contributions of Highly Compensated Employees shall not exceed
the limits described below:

 

  (a) An Actual Deferral Percentage shall be determined for each Highly
Compensated Employee who, at any time during the Plan Year, is a member
(including a suspended Member) or is eligible to participate in the Plan, which
Actual Deferral Percentage shall be the ratio, computed to the nearest
one-hundredth of one percent, of the Highly Compensated Employee’s Aggregate
401(k) Contributions for the Plan Year to the Highly Compensated Employee’s
Section 414(s) Compensation for the Plan Year;

 

  (b) An Actual Deferral Percentage shall be determined for each Nonhighly
Compensated Employee who, at any time during the Plan Year, is a Member
(including a suspended Member) or is eligible to participate in the Plan, which
Actual Deferral Percentage shall be the ratio, computed to the nearest
one-hundredth of one percent, of the Nonhighly Compensated Employee’s Aggregate
401(k) Contributions for the Plan Year to the Nonhighly Compensated Employee’s
Section 414(s) Compensation for the Plan Year;

 

  (c) The Actual Deferral Percentages (including zero percentages) of Highly
Compensated Employees and Nonhighly Compensated Employees shall be separately
averaged to determine each group’s Average Deferral Percentage; and

 

  (d) The Aggregate 401(k) Contributions of Highly Compensated Employees shall
constitute Excess Contributions and shall be reduced, pursuant to Sections 4.8
and 4.9, to the extent that the Average Deferral Percentage of Highly
Compensated Employees exceeds the greater of (1) 125 percent of the Average
Deferral Percentage of Nonhighly Compensated Employees or (2) the lesser of
(A) 200 percent of the Average Deferral Percentage of Nonhighly Compensated
Employees or (B) the Average Deferral Percentage of Nonhighly Compensated
Employees plus two percentage points.

 

15



--------------------------------------------------------------------------------

4.7 Determination of Maximum Actual Deferral Percentage and Dollar Amount of
Excess Contributions

The maximum Actual Deferral Percentage shall be determined by use of a leveling
process, whereby the Aggregate 401(k) Contributions of the Highly Compensated
Employee with the highest Actual Deferral Percentage are reduced to the extent
required to (a) eliminate all Excess Contributions or (b) cause such Highly
Compensated Employee’s Actual Deferral Percentage to equal the Actual Deferral
Percentage of the Highly Compensated Employee with the next-highest Actual
Deferral Percentage. Such leveling process shall be repeated until the average
deferral percentage test is satisfied.

With regard to each Highly Compensated Employee whose Actual Deferral Percentage
is in excess of the maximum permitted Actual Deferral Percentage, a dollar
amount of Excess Contributions shall then be determined by subtracting the
product of the maximum permitted Actual Deferral Percentage and the Highly
Compensated Employee’s Section 414(s) Compensation from the Highly Compensated
Employee’s Aggregate 401(k) Contributions. The amounts shall then be aggregated
to determine the total dollar amount of Excess Contributions.

 

4.8 Allocation of Excess Contributions to Highly Compensated Employees

Any Excess Contributions for a Plan Year shall be allocated to Highly
Compensated Employees by use of a leveling process, whereby the Aggregate 401(k)
Contributions of the Highly Compensated Employee with the highest dollar amount
of Aggregate 401(k) Contributions are reduced to the extent required to
(a) eliminate all Excess Contributions or (b) cause such Highly Compensated
Employee’s Aggregate 401(k) Contributions to equal the Aggregate
401(k) Contributions of the Highly Compensated Employee with the next-highest
Aggregate 401(k) Contributions. Such leveling process shall be repeated until
all Excess Contributions for such Plan Year are allocated to Highly Compensated
Employees.

 

4.9 Distribution of Excess Contributions

Excess Contributions allocated to Highly Compensated Employees for the Plan Year
pursuant to Section 4.8, together with any income or loss allocable to such
Excess Contributions for the Plan Year (but not for the period between the end
of the Plan Year and the date of distribution of such Excess Contributions)
shall be distributed to such Highly Compensated Employees not later than the
March 15 next following the close of such Plan Year, if possible, and in any
event no later than 12 months following the close of such Plan Year. Such income
(and loss) allocable to Excess Contributions shall be determined in accordance
with Treasury Regulation section 1.401(k)-2(b)(2)(iv). Any Salary Deferrals
distributed pursuant to this Section 4.9 shall not be included in the Salary
Deferrals that attract a Company Contribution under Section 5.2. Notwithstanding
the foregoing, to the extent Excess Contributions allocated to a Highly
Compensated Employee for the Plan Year pursuant to Section 4.8 could otherwise
constitute Age 50 Catch-Up Deferrals pursuant to Section 4.15, such Excess
Contributions shall be recharacterized as Age 50 Catch-Up Deferrals for the Plan
Year rather than be distributed to the Highly Compensated Employee as described
above.

 

4.10 Qualified Company Contributions

The Company, in its sole discretion, may include all or a portion of the Company
Contributions for a Plan Year in Aggregate 401(k) Contributions taken into
account in applying the Average Deferral Percentage limitation described in
Section 4.6 for such Plan Year, provided that the requirements of section
1.401(k)-2(a)(6) of the Income Tax Regulations are satisfied.

 

16



--------------------------------------------------------------------------------

4.11 Special Rules

The following special rules shall apply for purposes of this Article 4:

 

  (a) The amount of Excess Deferrals to be distributed to a Member for a
calendar year pursuant to Section 4.5 shall be reduced by the amount of any
Excess Contributions previously distributed to such Member for the Plan Year
ending within such calendar year;

 

  (b) The amount of Excess Contributions to be distributed to a Member for a
Plan Year pursuant to Section 4.8 shall be reduced by the amount of any Excess
Deferrals previously distributed to such Member for the calendar year ending
with such Plan Year;

 

  (c) For purposes of applying the limitation described in Section 4.6, the
Actual Deferral Percentage of any Highly Compensated Employee who is eligible to
make Salary Deferrals and to make elective deferrals (within the meaning of
section 402(g)(3) of the IRC) under any other plans, contracts or arrangements
maintained by PACCAR Inc or any Subsidiary (as defined in Section 2.1(mm)
without regard to the last sentence thereof) shall be determined as if all such
Salary Deferrals and elective deferrals were made under a single arrangement
(other than those plans that may not be permissively aggregated); provided,
however, that if such plans have different plan years, the plans are aggregated
with respect to contributions made within this Plan’s Plan Year only;

 

  (d) In the event that this Plan is aggregated with one or more other plans in
order to satisfy the requirements of IRC section 401(a)(4), 401(k) or 410(b),
then all such aggregated plans, including the Plan, shall be treated as a single
plan for all purposes under all such IRC sections (except for purposes of the
average benefit percentage provisions of IRC section 410(b)(2)(A)(ii));

 

  (e) In the event that the mandatory disaggregation rules of Treasury
Regulation section 1.401(k)-1(b) apply to the Plan, or to the Plan and other
plans with which it is aggregated as described in Subsection (d) above, then the
limitation described in Section 4.6 shall be applied as if each mandatorily
disaggregated portion of the Plan (or aggregated plans) were a single
arrangement

 

  (f) Provided this limit is applied uniformly in determining the Average
Deferral Percentage limitation for the Plan Year, the Company may limit
Section 414(s) Compensation to the amount of such compensation paid to the
Eligible Employee during the portion of the Plan Year that such Member was an
Eligible Employee; and

 

  (g)

If the Plan permits participation in the 401(k) portion of the Plan prior to an
Eligible Employee’s satisfaction of the minimum age and service requirements of
section 410(a)(1)(A) of the IRC and if section 410(b)(4)(B) of the IRC is
applied in

 

17



--------------------------------------------------------------------------------

  determining “whether the 401(k) portion of the Plan meets the requirements of
section 410(b) of the IRC, then for purposes of performing the average deferral
percentage test, the test may be performed separately with regard to Eligible
Employees who have not met the minimum age and service requirements of section
410(a)(1)(A) of the IRC or, alternatively, Eligible Employees who have not met
the minimum age and service requirements of section 410(a)(1)(A) of the IRC may
instead be excluded in the determination of the Average Deferral Percentage for
Nonhighly Compensated Employees, but not in the determination of the Average
Deferral Percentage for Highly Compensated Employees.

 

4.12 Allocation of Salary Deferrals

A Member shall elect to allocate his Salary Deferrals among the Investment
Options designated by the Company. Each Eligible Employee shall elect, when he
enrolls in the Plan, to allocate Salary Deferrals to one or more Investment
Options in any whole percentage increment. A Member who is an Employee may elect
to change the relative amounts of future Salary Deferrals being allocated to one
or more Investment Options in any whole percentage increment.

 

4.13 Diversification of Salary Deferral Account or Employee Account

Any Member may elect to transfer any whole percentage of the amount of the
Member’s Salary Deferral Account or Employee Account then invested in one
Investment Option to another Investment Option as permitted by the Company’s
administrative procedures.

An election under this Section 4.13 may be made at any time to be effective as
soon as reasonably practicable after it is received. Any election under this
Section 4.13 shall be made in accordance with the Company’s administrative
procedures.

 

4.14 Rollover Contributions

In accordance with the Company’s administrative procedures, any Eligible
Employee may make one or more Rollover Contributions to the Plan. An Eligible
Employee who makes a Rollover Contribution at a time when he or she is not a
Member for other purposes shall become a Restricted Member. A Rollover
Contribution shall be permitted only if it meets all of the following
conditions:

 

  (a) The contribution must be made entirely in the form of U.S. dollars;

 

  (b) The Eligible Employee must demonstrate that the contribution is
attributable to the Eligible Employee’s participation (or the participation of
the Eligible Employee’s deceased spouse, or the participation of the Eligible
Employee’s former spouse and the Eligible Employee is an alternate payee as to
such former spouse under such other plan pursuant to a qualified domestic
relations order under section 414(p) of the IRC) in another employer’s
retirement plan, or in an individual retirement account or annuity described in
section 408(a) or 408(b) of the IRC, and that the contribution qualifies as a
rollover distribution from a plan that meets the requirements of section 401(a)
or 403(a) of the IRC, an annuity contract described in section 403(b) of the
IRC, an eligible plan under section 457(b) of the IRC which is maintained by a
state, political subdivision of a state or any agency or instrumentality of a
state or political subdivision of a state, or an individual retirement account
or annuity described in section 408(a) or 408(b) of the IRC; and

 

18



--------------------------------------------------------------------------------

  (c) The contribution is not attributable to employee after-tax contributions.

A Rollover Contribution shall be paid to the Trustee in a lump sum in cash in
accordance with the Trustee’s administrative procedures. The Rollover
Contribution shall be allocated among one or more Investment Options in any
whole percentage increment as the Member may elect. Such election shall be made
in accordance with the Company’s administrative procedures.

 

4.15 Age 50 Catch-Up Rules

Eligible Members (as defined in Section 4.15(a) below) may make additional
Salary Deferrals (“Age 50 Catch-Up Deferrals”) up to the amounts specified in
Section 4.15(b) below.

 

  (a) For purposes of this Section 4.15, “Eligible Member” means a Member who
meets the following requirements:

 

  (1) The Member has attained the age of 50 before the close of the Plan Year.

 

  (2) The Member may make no other Salary Deferrals due to the limit described
in Section 4.5 or the limits imposed under Section 4.1 or Section 15.

 

  (b) The maximum amount of Age 50 Catch-Up Deferrals an Eligible Member may
make during a Plan Year shall not exceed the lesser of:

 

  (1) the Age 50 Catch-Up Amount; or

 

  (2) the excess, if any, of (i) the Eligible Member’s Compensation for the Plan
Year, over (ii) any other Salary Deferrals made on behalf of the Eligible Member
for such Plan Year without regard to this Section 4.15.

 

  (c) The “Age 50 Catch-Up Amount” for each Plan Year shall be the amount set
forth in section 414(v)(2)(B)(i) of the IRC. For Plan Years beginning after
2006, the Age 50 Catch-Up Amount specified in this Section 4.15(c) shall be
adjusted as provided in section 414(v)(2)(C) of the IRC.

Age 50 Catch-Up Deferrals made pursuant to this Section 4.15 shall not be taken
into account for purposes of the provisions of the Plan implementing the
limitations of section 402(g) and section 415 of the IRC. The Plan shall not be
treated as failing to satisfy the provisions of the Plan implementing the
requirements of sections 401(k)(3), 401(k)(11), 401(k)(12), 410(b) or 416 of the
IRC by reason of such Age 50 Catch-Up Deferrals.

 

19



--------------------------------------------------------------------------------

ARTICLE 5

COMPANY CONTRIBUTIONS

 

5.1 Amount of Company Contributions

The Company may, in its sole discretion, make one or more Company Contributions
during each Plan Year with respect to Members’ Salary Deferrals (other than Age
50 Catch-Up Deferrals). The Company’s rate of contribution and the frequency and
manner in which the Company makes its contribution shall be decided by the
Company in its sole discretion with respect to each such Plan Year. Company
Contributions initially may be paid to a suspense account maintained by the
Trustee as part of the Plan.

The last full Plan Year for which such discretionary Company Contributions may
be made is the Plan Year ending December 31, 2015. The period beginning
January 1, 2016 and ending August 31, 2016 shall be treated as a short Plan Year
for purposes of the above paragraph, and thereafter Company Contributions, if
any, shall be made on a pay period basis, as described below.

Effective with respect to pay periods ending on or after September 1, 2016, the
Company may, in its sole discretion, make one or more Company Contributions
during each pay period with respect to Members’ Salary Deferrals (other than Age
50 Catch-Up Deferrals). The Company’s rate of contribution and the frequency and
manner in which the Company makes its contribution shall be decided by the
Company in its sole discretion with respect to each such pay period.

The aggregate amount of Company Contributions for each Plan Year or pay period
shall be equal to the sum of the amounts allocated for such Plan Year or pay
period to Members pursuant to Section 5.2. Company Contributions may be made in
the form of PACCAR Stock. Company Contributions shall be paid to the Trustee as
soon as practicable following the end of the period for which the contributions
are being made, but shall in no event be paid to the Trustee later than the due
date for filing the Company’s federal income tax return (including extensions)
for the applicable Plan Year.

 

5.2 Allocation of Company Contributions

Company Contributions, determined under the first two paragraphs of Section 5.1,
shall be allocated as of the last day of each Plan Year to the Company
Contributions Account of each Member who has completed a 12-month Period of
Service on or before the last day of such Plan Year and who is an Employee on
such date, or who terminated employment during such Plan Year due to:

 

  (a) Death;

 

  (b) Total Disability;

 

  (c) Entry into the armed forces of the United States;

 

  (d) Layoff;

 

20



--------------------------------------------------------------------------------

  (e) Retirement (as defined in Section 2.1(gg)); or

 

  (f) The Company’s decision to relocate the Member’s spouse who is also an
Employee of the Company, if the Member relocates with the spouse and is not
offered a job with the Company at the new location,

provided such terminated Member defers distribution of his Plan Benefit to a
date later than the last day of the Plan Year in which he separates from
service.

The allocation shall be in an amount equal to the lesser of (1) a percentage, to
be determined each Plan Year in the Company’s sole discretion, of the aggregate
Salary Deferrals (other than Age 50 Catch-Up Deferrals) made by each eligible
Member during the Plan Year, not including Salary Deferrals returned to the
Member pursuant to Sections 4.5, 4.9 or 15.3, or (2) a percentage, to be
determined each Plan Year in the Company’s sole discretion, of Compensation
received during the portion of the Plan Year that the eligible Member is an
Eligible Employee and a Member (including a Restricted Member) and has completed
a 12-month Period of Service (in the current or a prior Plan Year). Company
Contributions may be allocated in the form of PACCAR Stock which shall be valued
for allocation purposes on the basis of the average price per share of all
shares of PACCAR Stock paid to the Plan as part of the Company Contributions and
acquired with suspense-account funds during the Plan Year pursuant to
Section 5.1.

The period beginning January 1, 2016 and ending August 31, 2016 shall be treated
as a short Plan Year for purposes of the above two paragraphs.

Effective with respect to pay periods ending on or after September 1, 2016,
Company Contributions, determined under Section 5.1, shall be allocated as of
the last day of each pay period to the Company Contributions Account of each
Member. The allocation shall be in an amount equal to the lesser of (1) a
percentage, to be determined with respect to each pay period in the Company’s
sole discretion, of the aggregate Salary Deferrals (other than Age 50 Catch-Up
Deferrals) made by each eligible Member during the pay period, not including
Salary Deferrals returned to the Member pursuant to Sections 4.5, 4.9 or 15.3,
or (2) a percentage, to be determined with respect to each pay period in the
Company’s sole discretion, of Compensation received during the pay periods in
which the eligible Member is an Eligible Employee and a Member (including a
Restricted Member. In addition, the Company shall allocate additional Company
Contributions as necessary during each pay period to ensure that each Member
receives the full amount of Company Contributions based upon the aggregate
Salary Deferrals eligible to attract Company Contributions made by each eligible
Member during the Plan Year. Company Contributions may be allocated in the form
of PACCAR Stock.

 

5.3 Average Contribution Percentage Limitation

The Plan shall satisfy the average contribution percentage test provided in
section 401(m)(2) of the IRC and section 1.401(m)-1 of the regulations issued
thereunder. Subject to the special rules described in Section 5.8, the Aggregate
401(m) Contributions of Highly Compensated Employees shall not exceed the limits
described below:

 

21



--------------------------------------------------------------------------------

  (a) An Actual Contribution Percentage shall be determined for each Highly
Compensated Employee who is eligible to receive an allocation of Company
Contributions under Section 5.2 (assuming, for this purpose, that Salary
Deferrals have been allocated to such individual’s Accounts), which Actual
Contribution Percentage shall be the ratio, computed to the nearest
one-hundredth of one percent, of the Highly Compensated Employee’s Aggregate
401(m) Contributions for the Plan Year to the Highly Compensated Employee’s
Section 414(s) Compensation for the Plan Year;

 

  (b) An Actual Contribution Percentage shall be determined for each Nonhighly
Compensated Employee who, at any time during the Plan Year, is a Member
(including a suspended Member) or is eligible to participate in the Plan, which
Actual Contribution Percentage shall be the ratio, computed to the nearest
one-hundredth of one percent, of the Nonhighly Compensated Employee’s Aggregate
401(m) Contributions for the Plan Year to the Nonhighly Compensated Employee’s
Section 414(s) Compensation for the Plan Year;

 

  (c) The Actual Contribution Percentages (including zero percentages) of Highly
Compensated Employees and Nonhighly Compensated Employees shall be separately
averaged to determine each group’s Average Contribution Percentage; and

 

  (d) The Aggregate 401(m) Contributions of Highly Compensated Employees shall
constitute Excess Aggregate Contributions and shall be reduced, pursuant to
Sections 5.5 and 5.6, to the extent that the Average Contribution Percentage of
Highly Compensated Employees exceeds the greater of (1) 125 percent of the
Average Contribution Percentage of Nonhighly Compensated Employees or (2) the
lesser of (A) 200 percent of the Average Contribution Percentage of Nonhighly
Compensated Employees or (B) the Average Contribution Percentage of Nonhighly
Compensated Employees plus two percentage points.

 

5.4 Determination of Maximum Actual Contribution Percentage and Dollar Amount of
Excess Aggregate Contributions

The maximum Actual Contribution Percentage shall be determined by use of a
leveling process, whereby the Aggregate 401(m) Contributions of the Highly
Compensated Employee with the highest Actual Contribution Percentage are reduced
to the extent required to (a) eliminate all Excess Aggregate Contributions or
(b) cause such Highly Compensated Employee’s Actual Contribution Percentage to
equal the Actual Contribution Percentage of the Highly Compensated Employee with
the next-highest Actual Contribution Percentage. Such leveling process shall be
repeated until the average contribution percentage test is satisfied.

With regard to each Highly Compensated Employee whose Actual Contribution
Percentage is in excess of the maximum permitted Actual Contribution Percentage,
a dollar amount of Excess Aggregate Contributions shall then be determined by
subtracting the product of the maximum permitted Actual Contribution Percentage
and the Highly Compensated Employee’s Section 414(s) Compensation from the
Highly Compensated Employee’s Aggregate 401(m) Contributions. The amounts shall
then be aggregated to determine the total dollar amount of Excess Aggregate
Contributions.

 

22



--------------------------------------------------------------------------------

5.5 Allocation of Excess Aggregate Contributions to Highly Compensated Employees

Any Excess Aggregate Contributions for a Plan Year shall be allocated to Highly
Compensated Employees by use of a leveling process, whereby the Aggregate 401(m)
Contributions of the Highly Compensated Employee with the highest Aggregate
401(m) Contributions are reduced to the extent required to (a) eliminate all
Excess Aggregate Contributions or (b) cause such Highly Compensated Employee’s
Aggregate 401(m) Contributions to equal the Aggregate 401(m) Contributions of
the Highly Compensated Employee with the next-highest Aggregate 401(m)
Contributions. Such leveling process shall be repeated until all Excess
Aggregate Contributions for such Plan Year are allocated to Highly Compensated
Employees.

 

5.6 Distribution of Excess Aggregate Contributions

Excess Aggregate Contributions allocated to Highly Compensated Employees for the
Plan Year pursuant to Section 5.5, together with any income or loss allocable to
such Excess Aggregate Contributions for the Plan Year (but not for the period
between the end of the Plan Year and the date of distribution of such Excess
Aggregate Contributions) shall be distributed to such Highly Compensated
Employees not later than the March 15 next following the close of such Plan
Year, if possible, and in any event no later than 12 months following the close
of such Plan Year. Such income (and loss) allocable to Excess Aggregate
Contributions shall be determined in accordance with Treasury Regulation section
1.401(m)-2(b)(2)(iv).

 

5.7 Use of Salary Deferrals

The Company, in its sole discretion, may include all or a portion of the Salary
Deferrals (other than Age 50 Catch-Up Deferrals) for a Plan Year in Aggregate
401(m) Contributions taken into account in applying the Average Contribution
Percentage limitation described in Section 5.3 for such Plan Year, provided that
the requirements of section 1.401(m)-2(b) (6) of the Income Tax Regulations are
satisfied.

 

5.8 Special Rules

The following special rules shall apply for purposes of this Article 5:

 

  (a) For purposes of applying the limitation described in Section 5.3, the
Actual Contribution Percentage of any Highly Compensated Employee who is
eligible to participate in the Plan and to make employee contributions or
receive an allocation of matching contributions (within the meaning of section
401(m)(4)(A) of the IRC) under any other plans, contracts or arrangements
maintained by PACCAR Inc or any Subsidiary (as defined in Section 2.1(mm)
without regard to the last sentence thereof) shall be determined as if Company
Contributions allocated to such Highly Compensated Employee’s Accounts and all
such employee contributions and matching contributions were made under a single
arrangement (other than those plans that may not be permissively aggregated);
provided, however, that if such plans have different plan years, the plans are
aggregated with respect to contributions made within this Plan’s Plan Year only;

 

23



--------------------------------------------------------------------------------

  (b) In the event that this Plan is aggregated with one or more other plans in
order to satisfy the requirements of IRC section 401(a)(4), 401(m) or 410(b),
then all such aggregated plans, including the Plan, shall be treated as a single
plan for all purposes under all such IRC sections (except for purposes of the
average benefit percentage provisions of IRC section 410(b)(2)(A)(ii));

 

  (c) In the event that the mandatory disaggregation rules of Treasury
Regulation section 1.401(m)-1(b) apply to the Plan, or to the Plan and other
plans with which it is aggregated as described in Subsection (b) above, then the
limitation described in Section 5.3 shall be applied as if each mandatorily
disaggregated portion of the Plan (or aggregated plans) were a single
arrangement;

 

  (d) Provided this limit is applied uniformly in determining the Actual
Contribution Percentage limitation for the Plan Year, the Company may limit
Section 414(s) Compensation to the amount of such compensation paid to the
Eligible Employee during the portion of the Plan Year that such Member was an
Eligible Employee; and

 

  (e) If the Plan permits participation in the 401(m) portion of the Plan prior
to an Eligible Employee’s satisfaction of the minimum age and service
requirements of section 410(a)(1)(A) of the IRC and if section 410(b)(4)(B) of
the IRC is applied in determining whether the 401(m) portion of the Plan meets
the requirements of section 410(b) of the IRC, then for purposes of performing
the average contribution percentage test, the test may be performed separately
with regard to Eligible Employees who have not met the minimum age and service
requirements of section 410(a)(1)(A) of the IRC or, alternatively, Eligible
Employees who have not met the minimum age and service requirements of section
410(a)(1)(A) of the IRC may instead be excluded in the determination of the
Average Contribution Percentage for Nonhighly Compensated Employees, but not in
the determination of the Average Contribution Percentage for Highly Compensated
Employees.

 

5.9 Company Contributions in PACCAR Stock

The Company may elect to pay all or part of any Company Contribution in the form
of PACCAR Stock. For purposes of determining the amount of the Company’s
deduction under section 404 of the IRC, shares of PACCAR Stock so contributed
shall be valued at the last-transaction price quoted by the National Market
System of the National Association of Securities Dealers and reported by The
Wall Street Journal with respect to the date on which such shares are paid to
the Plan.

 

5.10 Diversification of Company Contributions Account

Any Member may elect at any time to transfer any whole percentage of the amount
of the Member’s Company Contributions Account then invested in one Investment
Option (including the PACCAR Stock Fund) to another Investment Option (including
the

 

24



--------------------------------------------------------------------------------

PACCAR Stock Fund) in accordance with the Company’s administrative procedures.
Any future Company Contributions allocated to such Member may, in the Company’s
sole discretion, continue to be allocated to the Member’s Company Contributions
Account in the form of PACCAR Stock.

The Beneficiary of a deceased Member shall have the same investment rights as
herein described.

 

5.11 Return of Company Contributions

Any other provision of the Plan notwithstanding, each Company Contribution under
Section 5.1 is expressly conditioned upon the deductibility of such contribution
under Section 404 of the IRC. If the deductibility of a Company Contribution is
denied, then the amount for which a deduction is disallowed (reduced by any
losses incurred with respect to such amount) shall be returned to the Company
within 12 months after the date of the disallowance. In addition, if all or part
of a Company Contribution is attributable to a mistake of fact, then the excess
of such Company Contribution over the amount which would have been contributed
in the absence of the mistake of fact (reduced by any losses incurred with
respect to such excess) shall be returned to the Company within 12 months after
the date of such Company Contribution.

ARTICLE 6

THE TRUSTEE AND THE TRUST FUND

 

6.1 The Trustee and Investment Managers

The exclusive authority and discretion to manage and control the Trust Fund
shall be vested in the Trustee, except to the extent that the Trust Agreement
provides that the Trustee is subject to the directions of the Company or an
Investment Manager appointed by the Company. Accordingly, subject to the
provisions of the Plan, the Company shall enter into one or more Trust
Agreements in such form and containing such provisions as the Company may deem
appropriate, including (without limitation) constraints on the investment of the
Trust Fund and the power and authority of the Trustee to amend the Trust
Agreement or to terminate the trust. All Salary Deferrals, Rollover
Contributions and Company Contributions under the Plan shall be paid to the
Trustee to be held, invested and distributed subject to the terms and conditions
of the Plan and the Trust Agreement.

The Company from time to time may appoint one or more Investment Managers with
respect to all or any portion of the Trust Fund and may enter into an investment
management agreement with any Investment Manager so appointed. Each Investment
Manager so appointed shall have the exclusive authority and discretion to manage
and control the assets of the Trust Fund assigned to him (it), except to the
extent that the applicable investment management agreement provides that such
Investment Manager is subject to the directions of the Company or a Trustee.

 

25



--------------------------------------------------------------------------------

6.2 Investment Funds

The Trust Fund shall consist of the PACCAR Stock Fund and one or more Investment
Options selected by the Company. For purposes of investment, the Trustee may
divide any part of the Trust Fund into one or more sub-funds. The Trustee may
physically segregate the assets of any sub-fund, invest the assets of such
sub-fund separately, and account separately for the income, gains, expenses and
losses of such sub-fund.

The “PACCAR Stock Fund” shall be invested in PACCAR Stock. The PACCAR Stock Fund
shall consist of all PACCAR Stock held by the Trustee, and all cash held by the
Trustee which is derived from dividends on PACCAR Stock, Company Contributions
to be invested in PACCAR Stock, Salary Deferrals by Members that are to be
invested in PACCAR Stock, Member Contributions that are to be invested in PACCAR
Stock, Rollover Contributions that are to be invested in PACCAR Stock, and
proceeds from sales of PACCAR Stock (except while such cash may be otherwise
invested as provided under the Trust Agreement). All dividends on PACCAR Stock
and all proceeds from the sale of PACCAR Stock shall be invested in the PACCAR
Stock Fund, except as otherwise provided in the Plan.

 

6.3 Voting of PACCAR Stock

Trust Fund assets invested in PACCAR Stock may be registered in the name of the
Trustee or any nominee; provided that the Trustee’s records evidence the
interest of the Trust Fund therein. Each Member shall be entitled to vote the
whole number of shares of PACCAR Stock credited to him in his Company
Contributions Account, Salary Deferral Account, and Employee Account as of the
most recent practicable Valuation Date prior to the record date for each meeting
of shareholders of PACCAR Inc. Each Member, prior to such meeting, shall be
furnished with the proxy statement for such meeting, together with a form to be
sent to the Trustee on which may be set forth the Member’s instructions as to
the manner of voting such shares of PACCAR Stock. Upon receipt of such
instructions (which the Trustee shall hold in confidence), the Trustee shall
vote such shares in accordance therewith. The Trustee shall vote all shares of
PACCAR Stock held by it upon any matter as to which no instructions were given
by Members within such reasonable period of time prior to any shareholder
meeting as may be specified by the Trustee, or which cannot be voted pursuant to
Members’ instructions, in direct proportion to the shares of PACCAR Stock with
respect to which it has received timely voting instructions by Members.

 

6.4 Other Instructions by Members

In the event that any person or group of persons makes a tender offer subject to
section 14(d) of the Securities Exchange Act of 1934 to acquire all or part of
the outstanding shares of PACCAR Stock, including the PACCAR Stock held in the
Trust Fund (“Acquisition Offer”), each Member shall be entitled to direct the
Trustee confidentially to tender all or part of those shares of PACCAR Stock
that would then be subject to such Member’s voting instructions under
Section 6.3. If the Trustee receives an instruction by the date communicated by
the Company to Members, the Trustee shall tender such shares in accordance with
such instruction. Any PACCAR Stock as to which the Trustee does not receive
timely instructions shall not be tendered by the Trustee. The Company shall

 

26



--------------------------------------------------------------------------------

distribute to each Member all appropriate materials pertaining to the
Acquisition Offer, including the statement of the position of the Company with
respect to such offer issued pursuant to Rule 14e-2 under the Securities
Exchange Act of 1934, as soon as practicable after such materials are issued;
provided, however, that if the Company fails to issue such statement within five
business days after the commencement of such offer, the Company shall distribute
such materials to each Member without the statement by the Company and shall
separately distribute such statement as soon as practicable after it is issued.

 

6.5 Trust Fund Investment Losses: Interest in Trust Fund

All payments of Benefits shall be made solely from the assets of the Trust Fund.
No Fiduciary guarantees the Trust Fund or any Company Contributions, Salary
Deferrals, Rollover Contributions or Member Contributions in any manner against
investment loss or depreciation in asset value. Except only as expressly
provided by the Plan, and then only to the extent of his Benefit payable under
the Plan from the assets of the Trust Fund, no person shall have any right to,
or interest in, any assets of the Trust Fund.

 

6.6 ERISA 404(c) Requirements

The Plan is intended to comply with section 404(c) of ERISA with respect to
Salary Deferral Accounts. Accordingly, with respect to the investment of such
Accounts, the Plan shall satisfy, among other requirements, Subsections (a),
(b) and (c) below.

 

  (a) Choice of Broad Range of Investment Alternatives. The Member shall be able
to choose from at least three “core” investment alternatives. Each core
investment alternative shall be diversified, shall demonstrate materially
different risk and return characteristics from each other core investment
alternative and shall, when combined with other Investment Options, tend to
minimize through diversification the overall risk of the Member’s portfolio. In
the aggregate, the three core investment alternatives shall constitute a broad
range of alternatives such that, by choosing among them, a Member may achieve a
portfolio with risk and return characteristics at any point within the range
normally appropriate to the Member’s portfolio.

 

  (b) Frequency of Investment Instructions. The Member shall be able to give
investment instructions to a person designated by the Company as an agent for
this purpose. The person shall be obligated to comply with the instructions of
the Member, except as otherwise permitted by law. The Member shall be able to
give investment instructions for each investment alternative as frequently as is
appropriate given the volatility of the investment, but no less frequently than
once within every three-month period.

 

  (c) Provision of Sufficient Information to Member or Beneficiary. The Member
shall be provided information sufficient to make informed decisions regarding
the Plan’s Investment Options. Such information shall include:

 

  (1) An explanation that the Plan is intended to be in compliance with ERISA
section 404(c) and that Plan fiduciaries may be relieved of liability for losses
that arise from the Member’s investment choices;

 

27



--------------------------------------------------------------------------------

  (2) A description of all Investment Options, including a general description
of the investment objectives of each and the level of diversification in each;

 

  (3) An explanation that Members and Beneficiaries may review any prospectuses
or similar materials made available to the Plan for each Investment Option;

 

  (4) The identification of any designated investment manager;

 

  (5) An explanation of the circumstances under which a Member may give
investment instructions, together with any limitations on those instructions;

 

  (6) A description of any transaction fees, charges or expenses to a Member’s
Account in connection with the purchase or sale of any Investment Option;

 

  (7) The name, address and telephone number of the Plan fiduciary responsible
for providing information on request with a description of such information
available upon request;

 

  (8) An explanation of the established procedures designed to provide for the
confidentiality of information concerning the purchase, holding or sale of
PACCAR Stock;

 

  (9) A copy of the most recent prospectus in the case of an initial purchase in
an Investment Option subject to the Securities Act of 1933; and

 

  (10) Any materials provided to the Plan that relate to the exercise of voting,
tender or similar rights passed through to Members and Beneficiaries.

Information that must be provided on request in accordance with Department of
Labor Regulation 2550.404c-1(b)(2) includes certain information relating to
financial reports of Investment Options, operating expenses of the portfolio
assets of the Investment Options, overall investment performance of the
Investment Options and information relating to the shares of an investment in
the requesting Members’ Account. Additional information may be available upon
request.

The Beneficiary of a Member shall have the same investment rights as herein
described where such Beneficiary becomes entitled to a Member’s Salary Deferral
Account under the Plan.

 

6.7 Expenses of Plan and Trust

The fees of the Trustee and any Investment Manager, and the expenses of
administering the Trust Fund and the Plan, shall be paid out of the Trust Fund
pursuant to the terms of the Trust Agreement, or by or through offsets
attributable to the Plan’s investment options, except such expenses as are paid
by the Company.

 

28



--------------------------------------------------------------------------------

6.8 Forfeitures

Any forfeitures that arise under the Plan shall be placed in an unallocated
Account, which may be invested in any Investment Option at the discretion of the
Company, and which will be applied to correct administrative errors, pay
reasonable administrative expenses, or reduce Company Contributions under
Section 5, all as determined in the sole discretion of the Company.

ARTICLE 7

ACCOUNTS AND VALUATIONS

 

7.1 Types of Accounts

Accounts shall be established and maintained for each Member which reflect his
interest in contributions made under the Plan and the investment experience
thereof. A Member’s interest in the Plan shall consist of one or more of the
following Accounts:

 

  (a) Company Contributions Account

A Company Contributions Account, reflecting Company Contributions made on behalf
of a Member with respect to periods after June 30, 1978 and earnings, losses and
expenses attributable to such Company Contributions.

 

  (b) Salary Deferral Accounts

A Salary Deferral Account, reflecting Salary Deferrals (including Age 50
Catch-Up Deferrals) and Rollover Contributions made by a Member to the Plan and
earnings, losses and expenses attributable to such Salary Deferrals (including
Age 50 Catch-Up Deferrals) and Rollover Contributions. A Salary Deferral Account
may also include amounts transferred from a Prior Profit Sharing Account
effective July 1, 1987, and earnings, losses and expenses attributable to such
amounts.

 

  (c) Employee Accounts

An Employee Account, reflecting Member Contributions made by a Member to the
Plan prior to February 1, 1983 and earnings, losses and expenses attributable to
such Member Contributions.

Such separate Accounts are maintained for accounting purposes and shall not
require a segregation of Trust Fund assets to each Account.

 

7.2 Valuation of Accounts

As of each Valuation Date, the fair market value and balance of each Member’s
Accounts shall be determined, as provided in (a), (b), (c) and (d) below. Any
lawful procedure may be used for determining the fair market value and balance
of Accounts; provided that such procedure is consistent with this Section 7.2.

 

29



--------------------------------------------------------------------------------

  (a) Valuation of Trust Fund

The Company shall ascertain from the Trustee the fair market value of the assets
of each portion of the Trust Fund as of the Valuation Date. The fair market
value of PACCAR Stock shall be the last-transaction price quoted by the National
Market System of the National Association of Securities Dealers and reported by
The Wall Street journal with respect to the Valuation Date.

 

  (b) Contributions Credited

Each Member’s Company Contributions Account shall be credited with the amount of
any Company Contributions allocated as of a day or days within the Plan Year as
the Company shall determine in its sole discretion. Each Member’s Salary
Deferral Accounts shall be credited with the amount of Salary Deferrals
withheld, transfers from Company Contributions Accounts received and Rollover
Contributions received in such calendar month.

 

  (c) Charges Against Accounts

The amount of any transfers, withdrawals, loans and distributions of Benefits
effected during the calendar month ending with the Valuation Date shall be
charged against each Member’s Company Contributions, Salary Deferral and
Employee Accounts, as applicable.

 

  (d) Allocation of Dividends

Notwithstanding any other provision of the Plan, a Member may, in accordance
with procedures established by the Company, elect to have any cash dividends
paid on PACCAR Stock that is held in the Member’s Company Contributions Account,
Salary Deferral Account or Employee Account, as applicable, paid directly to
such Member in cash or allocated to the Member’s Account(s) and re-invested in
PACCAR Stock. In the absence of a proper election by the Member, any such cash
dividend shall be allocated to the Member’s Account(s) and re-invested in PACCAR
Stock.

 

7.3 Statements for Members

A statement for each Member shall be prepared and distributed to the Member
annually or more frequently, as determined by the Company. Such statement shall
reflect the status (including the fair market value) of the Member’s Accounts
and shall contain such other information as the Company may determine.

 

30



--------------------------------------------------------------------------------

ARTICLE 8

AMOUNT AND DISTRIBUTION OF BENEFITS

 

8.1 Vesting and Amount of Benefits

Each Member’s interest in his Accounts is 100 percent vested at all times. In
the case of a reemployed Member who previously incurred a forfeiture from his
Company Contributions Account under the Plan as in effect prior to January 1,
1989, any such forfeiture may be restored to the Member’s Company Contributions
Account if the Member satisfies the requirements of the Plan as in effect prior
to January 1, 1989, concerning the repayment of prior forfeitures. Benefits to
which a Member is entitled are distributable to such Member or his Beneficiary,
as the case may be, as further provided in this Article 8. The amount
distributable to the Member shall be determined as of the later of (a) the
Valuation Date coinciding with or immediately following the date of the Member’s
termination of employment or (b) the Valuation Date coinciding with or
immediately preceding the distribution date elected by the Member under
Section 8.2.

 

8.2 Normal Time of Distribution

Subject to Sections 8.3, 8.4 and 8.8, a Member’s Benefit shall be distributed to
him on (or as soon as reasonably practicable after) the date that he has
elected. The distribution election shall be made in accordance with the
Company’s administrative procedures, and where applicable, such procedures shall
require the consent (written, if necessary) of the Member to the distribution of
his Benefit before he attains age 65.

 

8.3 Time of Distribution

A Member who is Totally Disabled may elect to receive his Plan Benefit in
accordance with the Company’s administrative procedures. In the case of a Member
who is not Totally Disabled, the Benefit shall not be distributed before the
later of the following dates:

 

  (a) The date when the Member ceases to be an Employee; or

 

  (b) The date when the election is received.

Notwithstanding Section 14.2(c), for purposes of Plan distributions, a Member
shall be treated as having ceased to be an Employee under the Plan during any
period in which the Member is performing service in the uniformed services while
on active duty for a period of more than thirty (30) days (as described in
section 3401(h)(2)(A) of the IRC). If a Member elects to receive a distribution
by reason of such deemed cessation of employment, and the Member otherwise would
not have been treated as having ceased to be an Employee under the Plan, the
Member may not make Salary Deferrals during the 6-month period beginning on the
date of the distribution.

 

31



--------------------------------------------------------------------------------

8.4 Special Rules Regarding Distribution

 

  (a) If a Member other than a five-percent owner of PACCAR stock (as defined in
section 416 of the IRC and taking into account any modifications under section
401(a)(9) of the IRC) is still an Employee as of the April 1 following the
calendar year in which he attains age 70 1⁄2, in addition to the in-service
withdrawal options available under Article 10, he may elect (in the manner
specified under the Company’s administrative procedures) to receive or commence
payment of his Benefit in the form described in Subsection (b) below. If he does
not so elect, payment shall be deferred to the date he ceases to be an Employee,
in which case his Benefit shall be paid or commence as soon as reasonably
practicable thereafter, but not later than April 1 of the calendar year
following the calendar year in which he ceases to be an Employee.

 

  (b) A Member who is still an Employee as of April 1 of the calendar year
following the calendar year in which he attains age 70 1⁄2 may elect annual
installments consisting entirely of cash based upon his life expectancy or the
joint life expectancy of himself and his Beneficiary. Subject to such other
administrative ordering rules as the Company may adopt, the installment payments
shall be taken (1) first from the Member’s Member Contributions which were not
previously withdrawn or distributed; and (2) from the Investment Options in
which the Member’s Accounts are invested on a pro rata basis.

 

  (c) Notwithstanding the foregoing, distributions otherwise required by this
Section 8.4 and section 401(a)(9) of the IRC shall be waived with respect to the
2009 calendar year in accordance with the Worker, Retiree, and Employer Recovery
Act of 2008, unless the Member elects to continue them. If a Member elects to
receive a distribution that would have been required by this Section 8.4 and
section 401(a)(9) of the IRC with respect to the 2009 calendar year without
regard to this paragraph, such distribution will be treated as an eligible
rollover distribution subject to Section 8.13.

 

  (d) All distributions under the Plan shall be made in accordance with section
401(a)(9) of the IRC and the regulations thereunder, including Income Tax
Regulation sections 1.401(a)(9)-1 through 9. Such regulations are incorporated
in the Plan by reference and shall override any inconsistent provisions of the
Plan.

 

8.5 Reemployment

In the event that a Member is reemployed and becomes a Member of the Plan prior
to the distribution of his entire Benefit relating to his earlier period of
employment, then (a) any election of a deferred distribution date under
Section 8.2 shall be disregarded; (b) any installment payments in process shall
be discontinued; and (c) the Member’s entire Benefit, including the Benefit
relating to the period following his reemployment, shall be distributed in
accordance with the latest distribution election form filed by the Member, after
his reemployment, pursuant to Section 8.2.

 

32



--------------------------------------------------------------------------------

8.6 Available Forms of Distribution

A Member whose employment as an Employee terminates may elect to have his
Benefit distributed in one of the following forms:

 

  (a) A lump sum consisting of the whole shares of PACCAR Stock held in the
Member’s Company Contributions Account, Salary Deferral Account and Employee
Account as of the Valuation Date coincident with or immediately preceding
distribution of the Member’s Benefit, and cash equal to the balance of the
Member’s Benefit;

 

  (b) A lump sum consisting entirely of cash;

 

  (c) Monthly, quarterly or annual installments consisting entirely of cash,
payable over a period of at least one year and not to exceed 15 years, subject
to the limitations of Section 8.4(d). Subject to such other administrative
ordering rules as the Company may adopt, installment payments shall be taken
(1) first from the Member’s Member Contributions which were not previously
withdrawn or distributed; and (2) from the Investment Options in which the
Member’s Accounts are invested on a pro rata basis.

A Member who has commenced installment payments under this Subsection (c) may
elect, in accordance with the Company’s administrative procedures, to terminate
the remaining scheduled installments at any time, and shall be eligible to elect
distribution of the remaining value of his Accounts in any other form of
distribution available under this Section 8.6; provided, however, that any new
election of installment payments shall be subject to the same 15 year maximum
payment period that applied to the original installment payments.

 

8.7 Election of a Form of Distribution

 

  (a) General Rule

A Member entitled to a Benefit shall elect a form of distribution under
Section 8.6 in accordance with the Company’s administrative procedures. Such
election shall include such information as the Company may reasonably require
and, if the distribution is to be made prior to the Member’s attainment of age
65, the election shall be made no more than 180 days prior to the distribution
date elected by the Member.

 

  (b) Member Who Fails to Elect Payment Form

If a Member’s Benefit must be paid after he ceases to be an Employee on account
of his Required Beginning Date, he shall elect a form of distribution under
Section 8.6 for this Benefit. If the Member fails to elect any form of
distribution for such Benefit before his Required Beginning Date, then such
Benefit shall be distributed in the form of annual installments consisting
entirely of cash based upon his life expectancy described in Section 8.4(b).

 

8.8 Small Benefits

Any other provision of this Article 8 notwithstanding, effective for
distributions made on or after September 1, 2016, if the value of a Member’s
entire Benefit equals $5,000 or less before the first payment of such Benefit is
made, then the Benefit automatically shall be paid to such Member (or, in the
case of his termination as a result of his death, to his Beneficiary)

 

33



--------------------------------------------------------------------------------

in a single lump sum in cash no earlier than as soon as administratively
practicable after the Member’s termination and without his consent. If the value
of a benefit payable to an alternate payee pursuant to a qualified domestic
relations order (as defined in section 414(p) of the IRC) (“QDRO”) is not more
than $5,000 and payment of such benefit has not commenced, such benefit shall be
paid automatically to such alternate payee in a single lump sum in cash no
earlier than as soon as administratively practicable after the QDRO is received
by the Plan and without the alternate payee’s consent.

If an automatic lump sum distribution payable to a Member who has not attained
age 65 is more than $1,000, and if the Member does not elect to have such
distribution paid directly to an Eligible Retirement Plan in accordance with
Section 8.13 or to receive the distribution directly, then the distribution
shall be directly rolled over to an individual retirement account designated by
the Company. The preceding sentence shall not apply to amounts distributed to a
Beneficiary or to an alternate payee pursuant to a QDRO.

 

8.9 Survivors’ Benefits

 

  (a) Member Dies Before Benefit Distribution

This Subsection (a) shall apply in the event that a Member dies before his
Benefit has commenced. Such Member’s Benefit ordinarily shall be paid to his
Beneficiary in the form of a single lump sum in cash, and the distribution
ordinarily shall be made as soon as reasonably practicable after the Member’s
death. A Beneficiary may, however, make request to defer the distribution of the
Benefit to which such Beneficiary is entitled. However, the distribution shall
in no event be made later than five years after the Member’s death. A
Beneficiary shall make the request to receive the Benefit to which such
Beneficiary is entitled or to defer receipt in accordance with the Company’s
administrative procedures.

 

  (b) Member Dies After Benefit Distribution Has Commenced

This Subsection (b) shall apply in the event that a Member dies after his
Benefit has commenced in the form of installment payments under Section 8.4(b),
8.6(c) or 8.7(b), but before the total value of his Accounts has been
distributed.

If a Member dies after installment payments under Section 8.6(c), or annual
installment payments based upon the Member’s life expectancy under
Section 8.4(b) or 8.7(b), have commenced, but before the total value of his
Accounts has been distributed, the balance of the Member’s Accounts shall be
paid to his Beneficiary in the form of a single lump sum in cash, and the
distribution shall be made as soon as reasonably practicable after the Member’s
death.

If a Member dies after annual installment payments based upon the joint life
expectancy of the Member and his Beneficiary under Section 8.4(b) have
commenced, but before the total value of his Accounts has been distributed, the
scheduled annual installments shall continue to the Beneficiary. However, the
Beneficiary may elect at any time, in accordance with the Company’s
administrative procedures, to terminate the remaining scheduled installments and
to receive the balance of the Member’s Accounts in the form of a single lump sum
in cash.

 

34



--------------------------------------------------------------------------------

  (c) Designating a Beneficiary

Upon commencement of membership, each Member shall name one or more persons as
the Beneficiary who will receive any distribution payable under the Plan in the
event of the Member’s death in accordance with procedures established by the
Company. If the Member has not made an effective designation of a Beneficiary or
if none of the named Beneficiaries is living when any distribution is to be
made, then (1) the spouse of the deceased Member shall be the Beneficiary or
(2) if the Member has no spouse living at the time of such distribution, then
the living children of the deceased Member shall be the Beneficiaries in equal
shares or (3) if the Member has neither spouse nor children living at the time
of such payment, the estate of the Member shall be the Beneficiary. The Member
may change his designation of a Beneficiary from time to time in accordance with
procedures established by the Company. Any other provision of this Subsection
(b) notwithstanding, in the case of a married Member, any designation of a
person other than his spouse as Beneficiary shall be effective only if the
spouse consents to the designation in writing and such written consent is
witnessed by a notary public.

 

8.10 No Alienation of Benefits; Qualified Domestic Relations Order

No benefit payable under the Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution or levy of any kind, either voluntary or
involuntary, prior to actually being received by the person entitled to such
benefit under the terms of the Plan; and any attempt to anticipate, alienate,
sell, transfer, assign, pledge, encumber, charge or otherwise dispose of any
right to a benefit payable hereunder shall be void. However, neither of the
following shall constitute a violation of this Section 8.10:

 

  (a) The creation or recognition of a right in an alternate payee to any
pension payable with respect to a Member pursuant to a qualified domestic
relations order (as defined in IRC Section 414(p)), as determined in accordance
with procedures established by the Company, and the payment of benefits in
accordance with the applicable requirements of such order; or

 

  (b) The Trustee’s compliance with instructions from the Company to reduce a
Member’s benefit by amounts the Member is ordered or required to pay the Plan,
where such order or requirement: (i) arises under a judgment of conviction for a
crime involving the Plan, under a civil judgment (including a consent order or
decree) entered by a court on or after August 5, 1997 in an action brought in
connection with a violation of part 4 of subtitle B of title I of ERISA or under
a settlement entered into on or after August 5, 1997 with the Department of
Labor asserting a violation of part 4 of subtitle B of title I of ERISA; and
(ii) the judgment, order, decree or settlement expressly provides for the offset
of all or part of the amount ordered or required to be paid to the Plan against
the Member’s benefits provided under the Plan.

 

35



--------------------------------------------------------------------------------

Pursuant to a qualified domestic relations order, the Plan may distribute any
benefit payable to an alternate payee in the form of a single lump sum in cash
prior to the earliest date upon which the Member could receive his Benefit. To
the extent that a qualified domestic relations order creates, assigns, or
recognizes the right of an alternate payee to any portion of the Benefit
otherwise payable to or with respect to a Member, such portion shall not
thereafter be taken into account in determining the Benefit payable to or with
respect to that Member under the Plan.

 

8.11 Facility of Payment

Whenever, in the Company’s opinion, a person entitled to receive any
distribution of a Benefit or installment thereof is under a legal disability or
is physically or mentally incapacitated in any way so as to be unable to manage
his financial affairs, the Company may direct the Trustee to make distribution
to such person or to his legal representative or to a relative or friend of such
person for his benefit; or the Company may direct the Trustee to apply the
payment for the benefit of such person in such manner as the Company considers
advisable.

 

8.12 Payments Discharge Plan; Adverse Claims

Any payment or distribution made to any person in full compliance with the terms
of the Plan shall fully discharge the Company, the Plan and any Trustee or
insurance company making such payment from all adverse claims thereto respecting
which prior written notice has not been given to any such entity making or
directing the payment or distribution. If the Company has received actual
written notice of any adverse claim to any payment or distribution not yet made,
the Company may suspend distribution and take such other action as it deems
necessary or advisable to protect the Plan or its Members and Beneficiaries,
until the respective rights of all interested persons have been determined to
the satisfaction of the Company.

 

8.13 Direct Rollovers

 

  (a) Direct Rollover Option

Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a Distributee’s election under this Section, a Distributee may elect, at
the time and in the manner prescribed by the Company, to have any portion of an
Eligible Rollover Distribution paid directly to an Eligible Retirement Plan
specified by the Distributee in a Direct Rollover.

 

  (b) Definition of Eligible Rollover Distribution

Effective with respect to distributions made after December 31, 2006, an
Eligible Rollover Distribution is any distribution of all or any portion of the
balance to the credit of the Distributee, except that an Eligible Rollover
Distribution does not include: any distribution that is one of a series of
substantially equal periodic payments (not less frequently than annually) made
for the life (or life expectancy) of the Distributee or the joint lives (or
joint life expectancies) of the Distributee and the Distributee’s designated
beneficiary, or for a specified period of 10 years or more;

 

36



--------------------------------------------------------------------------------

any distribution to the extent such distribution is required under section
401(a)(9) of the IRC; the portion of any distribution that is not includable in
gross income (determined without regard to the exclusion for net unrealized
appreciation with respect to employer securities), except to the extent that
such portion is directly rolled over to a qualified trust described in section
401(a) of the IRC, or an annuity contract described in section 403(b) of the
IRC, which agrees to separately account for the portion which is not so
includible, or such portion is rolled over to an individual retirement account
or annuity described in section 408(a) or 408(b) of the IRC; and a distribution
which is made upon hardship of the Distributee.

 

  (c) Definition of Eligible Retirement Plan

Effective with respect to an Eligible Rollover Distribution made after
December 31, 2006, an Eligible Retirement Plan is an individual retirement
account described in section 408(a) of the IRC; an individual retirement annuity
described in section 408(b) of the IRC; an annuity plan described in section
403(a) of the IRC; an annuity contract described in Section 403(b) of the IRC;
an eligible plan under Section 457(b) of the IRC maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state, that agrees to account separately for the
Eligible Rollover Distribution; or a qualified trust described in section 401(a)
of the IRC that accepts the Distributee’s Eligible Rollover Distribution. With
respect to the portion of an Eligible Rollover Distribution that is not
includible in gross income (if it were paid to the Distributee), an “Eligible
Retirement Plan” is limited to a qualified trust described in section 401(a) of
the IRC, or an annuity contract described in section 403(b) of the IRC, that
agrees to account separately for the portion which is includible in gross income
and the portion which is not so includible, or an individual retirement account
or annuity described in section 408(a) or 408(b) of the IRC. Effective with
respect to an Eligible Rollover Distribution made on or after July 1, 2007 to a
Beneficiary who is not the Employee’s or former Employee’s surviving spouse, an
“Eligible Retirement Plan” is limited to an individual retirement account or
annuity described in section 408(a) or 408(b) of the IRC established for the
purpose of receiving the Eligible Rollover Distribution on behalf of such
Beneficiary and that agrees to be treated as an inherited individual retirement
account or annuity within the meaning of section 402(c)(11) of the IRC.
Effective with respect to an Eligible Rollover Distribution made after
December 31, 2007, “Eligible Retirement Plan” also includes a Roth IRA described
in section 408A of the IRC.

 

  (d) Definition of Distributee

Effective with respect to distributions made on or after July 1, 2007, a
Distributee includes an Employee, former Employee, Beneficiary (other than the
Member’s estate) or a spouse or former spouse who is an Alternate Payee under a
qualified domestic relations order.

 

37



--------------------------------------------------------------------------------

  (e) Definition of Direct Rollover

A Direct Rollover is a payment by the Plan directly to the Eligible Retirement
Plan specified by the Distributee.

 

  (f) Waiver of Waiting Period

An Eligible Rollover Distribution may commence less than 30 days after the
notice required under Income Tax Regulation section 1.411(a)-11(c) and section
402(f) is given; provided that (1) the Member is clearly informed that the
Member has the right to a period of at least 30 days after receiving the notice
to consider the decision of whether or not to elect a distribution (and, if
applicable, the particular distribution option), and (2) the Member, after
receiving the notice, affirmatively elects a distribution.

ARTICLE 9

LOANS

 

9.1 Amount of Loans

A Member or Restricted Member who is an Employee, and an Employee who is not a
Member but who is a Restricted Member as a result of making one or more Rollover
Contributions to the Plan, may obtain a cash loan from his Employee and Salary
Deferral Accounts; provided, however, that (a) he or she shall not be permitted
to obtain a loan under the Plan if, at any time in the prior 12 months, he or
she defaulted on a Plan loan (as determined in accordance with the Company’s
administrative procedures), and (b) he or she shall not be permitted to obtain
more than two new loans in any Plan Year. The minimum amount of the loan shall
be $1,000. The maximum amount of the loan shall be subject to the limitations of
Section 9.2. All loan amounts not evenly divisible by $100 shall be rounded down
to the nearest $100.

 

9.2 Aggregate Loan Limitation

No loan shall be granted under the Plan if it would cause the aggregate balance
of all loans which a Member or Restricted Member thereafter has outstanding
under this Plan or under any other qualified plan maintained by any PACCAR Inc
or any of its Subsidiaries (determined without regard to the last sentence of
Section 2.1(mm)) to exceed the least of the following:

 

  (a) $50,000, less the highest outstanding loan balance during the period of 12
consecutive months ending on the day before a new loan is made; or

 

  (b) One-half of the value of the Member’s or Restricted Member’s Accounts (or
such lesser amount as may be required pursuant to Regulation 2550.408b-1(f) of
the Department of Labor).

 

38



--------------------------------------------------------------------------------

9.3 Terms of Loans

A loan to a Member or Restricted Member shall be made on such terms and
conditions as the Company may determine, provided that the loan shall:

 

  (a) Be evidenced by a promissory note signed by the Member or Restricted
Member and secured by one-half of the value of his Accounts (regardless of
whether a particular Account provided funds for the loan under Section 9.1);

 

  (b) Bear interest at a fixed rate (determined by the Company) commensurate
with the interest rates charged for similar loans by commercial lenders;

 

  (c) Provide for level amortization over its term with payments at monthly or
more frequent intervals, as determined by the Company;

 

  (d) Provide for loan payments (1) to be withheld whenever possible through
periodic payroll deductions from the Member’s or Restricted Member’s
compensation from the Company or (2) to be paid by check or money order whenever
payroll withholding is not possible;

 

  (e) Provide for repayment in full on or before the earlier of (1) the
distribution date elected by the Member pursuant to Section 8.2 or (2) the date
five years after the loan is made (or the date 15 years after the loan is made
if the loan is used to acquire a dwelling which, within a reasonable period of
time, is used as the principal residence of the Member);

 

  (f) Provide that a Member or Restricted Member may not receive any
distribution from any of his Accounts under Article 8 until the loan obligation
is repaid, except to the extent that all or any part of such distribution is
used to repay the outstanding balance of the loan; and

 

  (g) Provide that a Member’s or Restricted Member’s Accounts shall not be
applied to the satisfaction of the Member’s loan obligations before the Accounts
become distributable under Article 8, unless the Company determines that the
loan obligations are in default and takes such actions as the Company deems
necessary or appropriate to cause the Plan to realize on its security for the
loan as permitted under the IRC and the Income tax Regulations thereunder.

 

9.4 Company Consent

The Company, based on the criteria set forth in this Article 9, may withhold its
consent to any loan or may consent only to the borrowing of a part of the amount
requested by the Member. The Company shall act upon requests for loans in a
uniform and nondiscriminatory manner, consistent with the requirements of
section 401(a), section 401(k), section 4975 and related provisions of the IRC.

 

39



--------------------------------------------------------------------------------

9.5 Source of Loans

If a Member requests and is granted a loan, the amount of the loan shall be
disbursed from the Trust Fund. The promissory note executed by the Member shall
be held by the Trustee or by the Company as agent of the Trustee and the
promissory note shall be treated as an investment of the Trust Fund.

 

9.6 Disbursement of Loans

A Member may request a loan in accordance with the Company’s administrative
procedures. A loan shall be disbursed as soon as reasonably practicable after
the date on which the prescribed loan request is received (subject to the
Company’s consent).

 

9.7 Valuation Date

For purposes of this Article 9, the value of a Member’s Accounts shall be
determined as of the Valuation Date coinciding with or next following the date
the prescribed loan request is received.

 

9.8 Loan Fees

A Member who obtains a loan under this Article 9 shall be required to pay such
fees as the Company may impose in order to defray the cost of administering
loans from the Plan.

ARTICLE 10

WITHDRAWALS

 

10.1 Regular Withdrawals

Any Member who is an Employee may withdraw an amount from his Employee Accounts
and Company Contributions Account not in excess of the sum of the following:

 

  (a) The previously unwithdrawn and undistributed value of the Member’s
Employee Accounts as of the last Valuation Date in the 1988 Plan Year; and

 

  (b) The previously unwithdrawn and undistributed shares of PACCAR Stock
allocated to the Member’s Company Contributions Account as of the last Valuation
Date in the 1988 Plan Year.

 

10.2 Withdrawals After Age 59 1⁄2

Any Member who is an Employee and who has attained age 59 1⁄2 may withdraw an
amount from his Accounts in one of the following forms:

 

  (a) A lump sum consisting of all of the whole shares of PACCAR Stock held in
the Member’s Accounts, and cash equal to the balance of the Member’s Accounts
(excluding the amount of any loan balance that remains outstanding under Article
9); or

 

40



--------------------------------------------------------------------------------

  (b) Any amount from the Member’s Accounts (excluding the amount of any loan
balance that remains outstanding under Article 9) in a lump sum consisting
entirely of cash.

 

10.3 Hardship Withdrawals

Any Member who is an Employee, who has not attained age 59 1⁄2 and who has taken
all other available distributions from the Plan may withdraw an amount from his
Accounts not in excess of the amount necessary to satisfy an immediate and heavy
financial need, as long as the Member has demonstrated that no resources other
than such withdrawal are reasonably available to meet such need. The maximum
amount that may be withdrawn is the amount credited to the Member’s Accounts,
excluding any income credited to a Member’s Salary Deferrals (including Age 50
Catch-Up Deferrals) after the last Valuation Date in the 1988 Plan Year,
qualified nonelective contributions and qualified matching contributions (and
income allocable thereto), and any other amounts that are prohibited from being
withdrawable upon hardship under the rules applicable to qualified plans under
section 401(a) of the IRC or the Income Tax Regulations issued thereunder.

 

  (a) Immediate and Heavy Financial Need

 

       The following shall constitute an immediate and heavy financial need:

 

  (1) Unreimbursed medical expenses described in section 213(d) of the IRC
previously incurred by the Member, the Member’s spouse, Beneficiary, children or
any dependents of the Member (as defined in section 152 of the IRC determined
without regard to subsections 152(b)(1), 152(b)(2), or 152(d)(1)(b)) or
necessary for these persons to obtain medical care described in section 213(d)
of the IRC;

 

  (2) Costs related directly to the purchase (excluding mortgage payments) of a
principal residence of the Member;

 

  (3) Payment of tuition and related educational fees and room and board
expenses for the next twelve (12) months of post-secondary education for the
Member, his or her spouse, Beneficiary, children, or dependents (as defined in
section 152 of the IRC determined without regard to subsections 152(b)(1),
152(b)(2), or 152(d)(1)(b));

 

  (4) The need to prevent the eviction of the Member from his or her principal
residence or foreclosure on the mortgage of the Member’s principal residence;

 

  (5) Payment of funeral expenses for a Member’s deceased parent, spouse,
Beneficiary, children or any dependents of the Member (as defined in section 152
of the IRC determined without regard to subsection 152(d)(1)(b));

 

  (6) The payment of expenses for the repair of damage to the Member’s principal
residence that would qualify for the casualty deduction under section 165 of the
IRC (determined without regard to whether the loss exceeds 10% of adjusted gross
income); or

 

41



--------------------------------------------------------------------------------

  (7) Any other expense or indebtedness which the Internal Revenue Service
announces constitutes an immediate and heavy financial need, taking into account
all of the relevant facts and circumstances as set forth under section
1.401(k)-1(d)(3)(iii)(A) of the Treasury Regulations. The Plan will be
nondiscriminatory.

 

  (b) Withdrawal Demonstrated as Necessary to Satisfy Need.

 

       A withdrawal will be demonstrated as necessary to satisfy an immediate
and heavy financial need of the Member if the amount of the withdrawal is not in
excess of the amount of the Member’s immediate and heavy financial need
(including amounts necessary to pay any federal, state or local income taxes or
penalties reasonably anticipated to result from the withdrawal) and the Member
certifies (and the Company does not have knowledge to the contrary) that the
need cannot be relieved:

 

  (1) Through reimbursement or compensation by insurance, or otherwise,

 

  (2) By reasonable liquidation of the Member’s assets, to the extent such
liquidation would not itself cause an immediate and heavy financial need,

 

  (3) By cessation of Salary Deferrals under the Plan, or

 

  (4) By other distributions or nontaxable loans from plans (including the Plan)
maintained by the Company or by any other employer, or by borrowing from
commercial sources on reasonable commercial terms.

 

       The Member’s resources shall be deemed to include those assets of his or
her spouse and minor children that are reasonably available to the Member.

 

       A Member who takes a hardship withdrawal hereunder shall be suspended
from making Salary Deferrals under the Plan for six months, as described in
Section 4.4.

 

10.4 Source of Withdrawals

 

  (a) Regular Withdrawals

 

       Regular withdrawals pursuant to Section 10.1 shall be paid from the
available sources in the following sequence, as necessary, until the full amount
has been satisfied:

 

  (1) First, from the Member’s Member Contributions which were not previously
withdrawn or distributed;

 

  (2) Second, from other amounts credited to the Member’s Employee Accounts (to
the extent that the balance in the Member’s Employee Accounts exceeds his
unwithdrawn and undistributed Member Contributions and to the extent that such
amounts are available under Section 10.1(a); and

 

42



--------------------------------------------------------------------------------

  (3) Last, from the Member’s Company Contributions Account (to the extent that
the Company Contributions Account is available under Section 10.1(b)).

 

       Subject to the preceding sentence and such other administrative ordering
rules as the Company may adopt, the withdrawal from a Member’s Accounts shall be
taken from the Investment Options in which such Accounts are invested on a pro
rata basis.

 

  (b) Age 59 1⁄2 and Hardship Withdrawals

 

       To the extent that less than the full value of the Member’s Accounts is
being withdrawn and subject to such other administrative ordering rules as the
Company may adopt, (1) age 59 1⁄2 withdrawals pursuant to Section 10.2 shall be
taken first from the Member’s Member Contributions which were not previously
withdrawn or distributed; and (2) age 59 1⁄2 and hardship withdrawals pursuant
to Sections 10.2 and 10.3, as applicable, shall be taken from the Investment
Options in which the Member’s Accounts are invested on a pro rata basis.

 

10.5 Application for Withdrawals: Time and Form of Distribution

A Member who wishes to make any withdrawal under this Article 10 shall request a
withdrawal in accordance with the Company’s administrative procedures. The
withdrawal distribution shall be paid as soon as reasonably practicable after
receipt of such request. Except as provided in Section 10.2(a), withdrawal
distributions shall be made only in cash. The amount available for withdrawal
(including the value of any PACCAR Stock to be distributed in kind or converted
to cash) shall be determined as soon as reasonably practicable after the date on
which the withdrawal request form is received.

 

10.6 Limitations on Withdrawals

The total value of any withdrawal distribution shall not be less than $500,
unless the aggregate amount available for withdrawal is less than $500, in which
event only such aggregate amount may be withdrawn.

ARTICLE 11

SALE OF STOCK TO TRUSTEE

A Member or his Beneficiary may offer to sell to the Trustee any shares of
PACCAR Stock distributed from the Member’s Company Contributions Account, Salary
Deferral Account, or Employee Account as a Benefit under Article 8. Any such
offer shall be made in writing on the prescribed form. To the extent that the
Trustee has cash available for investment in PACCAR Stock, it may purchase
pursuant to the Trust Agreement any shares of PACCAR Stock so offered at the
last-transaction price quoted by the National Market System of the National
Association of Securities Dealers and reported by The Wall Street Journal with
respect to the trading day on which such offer was received by the Trustee at
the address prescribed by it for this purpose. No commission shall be paid in
connection with any such purchase.

 

43



--------------------------------------------------------------------------------

ARTICLE 12

PLAN ADMINISTRATION

 

12.1 Company as Plan Administrator

The Company is the named Fiduciary which has the discretionary authority to
control and manage the operation and administration of the Plan, and it is the
“administrator” of the Plan (as such term is used in ERISA). The Company shall
make such regulations, rules, interpretations, procedures and computations, and
shall take such other action to administer the Plan, as it may deem appropriate.
Any regulations, rules and interpretations adopted by the Company shall be
conclusive and binding on all persons. Any regulations, rules and procedures of
general application established by the Company for the administration or
operation of the Plan shall be consistent with any applicable requirements of
ERISA and the IRC. In administering the Plan, the Company shall act in a
nondiscriminatory manner to the extent required by section 401(a) and related
provisions of the IRC and shall at all times discharge its duties with respect
to the Plan in accordance with the standards set forth in section 404(a)(1) of
ERISA.

 

12.2 Carrying out Fiduciary Duties

Any person or group of persons may serve in more than one Fiduciary capacity
with respect to the Plan, and any Fiduciary may employ one or more persons to
render advice with regard to such Fiduciary’s responsibilities under the Plan.

The Company may designate, by written instrument signed by both parties, one or
more persons to carry out the Company’s Fiduciary responsibilities (other than
Trustee responsibilities) under the Plan. The Company’s duties and
responsibilities as administrator and sponsor of the Plan which have not been
delegated to others pursuant to the preceding sentence shall be carried out by
its directors, officers and employees. Such directors, officers and employees
shall act on behalf and in the name of the Company in their respective
capacities as directors, officers and employees and not as individual
Fiduciaries.

 

12.3 Appointment of Public Accountant

The Company shall engage an independent qualified public accountant to conduct
such examinations and to express such opinions as may be required by section
103(a)(3) of ERISA. The Company in its discretion may remove and discharge the
person so engaged, but in such case it shall appoint a successor independent
qualified public accountant to perform such examinations and to express such
opinions.

 

12.4 Reliance on Plan Records; Member’s Duty to Notify

In connection with the Company’s administration of the Plan, it is the
responsibility of any person having rights under the Plan to notify the Company
in writing of the current status of any matters affecting such rights, including
(without limitation) the designation of Beneficiaries, the exercise of
elections, facts relevant to employment and marital status, and the correct
address to which matters affecting such person shall be mailed or delivered. The
Company may rely solely on the records of the Plan, as modified by any such
written notice, and on information otherwise available to the Company, in its
administration of the Plan. The Company in administering the Plan may further
rely on information or advice furnished by the Trustee, actuaries, counsel or
other persons retained to advise or assist the Plan.

 

44



--------------------------------------------------------------------------------

ARTICLE 13

CLAIMS AND REVIEW PROCEDURES

 

13.1 Applications for Benefits

Any application for benefits under the Plan shall be submitted to the Company.
Any application shall be in writing on the prescribed form and shall be
addressed as follows:

Savings Investment Plan

PACCAR Inc

P.O. Box 1518

Bellevue, Washington 98009

 

13.2 Denial of Applications

In the event that any application for benefits is denied in whole or in part,
the Company shall notify the applicant in writing of his right to an independent
review of the denial. Such written notice shall set forth, in a manner
calculated to be understood by the applicant, specific reasons for the denial,
specific references to the Plan provisions on which the denial is based, a
description of any information or material necessary to perfect the application,
an explanation of why such material is necessary, an explanation of the Plan’s
review procedure, (including an explanation of the applicant’s right to initiate
a lawsuit under section 502(a) of ERISA if the applicant’s appeal is denied),
and, in the case of a Disability Claim (defined below), each specific internal
rule, guideline, protocol or other similar criteria relied upon in making such
denial (or a statement that such criteria were relied upon and will be provided
free of charge to the applicant upon request), if any. An application shall be
granted, or written notice of a denial shall be given to the applicant, within
90 days (45 days in the case of a Disability Claim) after the Company receives a
proper application, unless special circumstances (which are matters beyond the
control of the Plan in the case of a Disability Claim) require an extension of
time for processing the application. In no event shall such an extension exceed
a period of 90 days (30 days in the case of a Disability Claim) from the end of
the initial 90-day period (45-day period in the case of a Disability Claim). If
such an extension is required, written notice thereof shall be furnished to the
applicant before the end of the initial 90-day period (45-day period in the case
of a Disability Claim) indicating the circumstances requiring an extension of
time and the date by which the Company expects to render a decision. If the
Company determines that a decision on a Disability Claim cannot be rendered
within the initial 30-day extension period due to matters beyond the control of
the Plan, the period for making a determination may be extended for an
additional 30 days, provided that written notice is furnished to the applicant
before the end of the initial 30-day extension period indicating the
circumstances requiring an additional extension of time and the date by which
the Company expects to render a decision. In the case of any extension with
respect to a Disability Claim, the notice of extension shall specifically
explain the standards on which benefit entitlement is based, the unresolved
issues

 

45



--------------------------------------------------------------------------------

that prevent a decision on the Disability Claim, the additional information
needed to resolve those issues and that the applicant shall have a period of 45
days within which to provide the specified information. For purposes of this
Article 13, “Disability Claim” shall mean a claim for benefits under the Plan
based on an applicant’s Total Disability pursuant to Section 2.1(pp)(3) of the
Plan.

 

13.3 Requests for Review

Any person whose application for benefits is denied in whole or in part (or such
person’s duly authorized representative) may appeal from the denial by
submitting to the Company a request for an independent review of such
application within 60 days (180 days in the case of a Disability Claim) after
receiving written notice of the denial. Such independent review shall take into
consideration all relevant documents and other information submitted by the
applicant, whether or not such information was submitted in the initial benefit
determination and, in the case of a Disability Claim, shall be conducted without
deference to the initial determination. The Company shall give the applicant (or
such applicant’s authorized representative), upon request and free of charge,
copies of and/or an opportunity to review pertinent documents (except legally
privileged materials) in preparing such request for review and an opportunity to
submit issues and comments in writing. In the case of a Disability Claim, the
Company shall identify each medical or vocational expert whose advice was
obtained in connection with such denial, whether or not such advice was relied
upon in making the denial. The request for review shall be in writing and shall
be addressed as follows:

Savings Investment Plan

PACCAR Inc

P.O. Box 1518

Bellevue, Washington 98009

The request for review shall set forth all of the grounds on which it is based,
all facts in support of the request and any other matters which the applicant
deems pertinent. The Company may require the applicant to submit such additional
facts, documents or other material as it may deem necessary or appropriate in
making its review. Any review of a denied application shall be conducted in the
name of the Company by a panel of three or more individuals who did not take
part in the initial processing of such application and, in the case of a
Disability Claim, who are not subordinate to any person who took part in such
initial processing. The review panel shall be the named fiduciary that has the
authority to act with respect to any appeal from a denial of a claim for
benefits. Any decision on appeal of a Disability Claim that is based in whole or
in part on a medical judgment shall be made in consultation with an appropriate
health care professional who did not take part in the initial processing of such
application and is not subordinate to any person who took part in such initial
processing.

 

13.4 Decision on Review

The Company shall act upon each request for review within 60 days (45 days in
the case of Disability Claim) after receipt thereof, unless special
circumstances require an extension of time for processing, but in no event shall
the decision on review be rendered more than 120

 

46



--------------------------------------------------------------------------------

days (90 days in the case of a Disability Claim) after the Company receives a
proper request for review. If such an extension is required, written notice
thereof shall be furnished to the applicant before the end of the initial 60-day
period (45-day period in the case of Disability Claim). The Company shall give
prompt, written notice of its decision to the applicant. In the event that the
Company confirms the denial of the application for benefits in whole or in part,
such notice shall set forth, in a manner calculated to be understood by the
applicant, the specific reasons for such denial, specific references to the Plan
provisions on which the decision is based, a statement that the applicant (or
the applicant’s duly authorized representative) has the right, upon request and
free of charge, to receive copies of and/or to review all pertinent documents
(other than legally privileged documents), an explanation of the applicant’s
right to initiate a lawsuit under section 502(a) of ERISA, and, in the case of a
Disability Claim, each specific internal rule, guideline, protocol or other
similar criteria relied upon in making such denial (or a statement that such
criteria were relied upon and will be provided free of charge to the applicant
upon request). In the case of a Disability Claim, such notice shall also include
the following statement: “You and the Plan may have other voluntary alternative
dispute resolution options, such as mediation. One way to find out what may be
available is to contact the local U.S. Department of Labor Office and your State
insurance regulatory agency.”

 

13.5 Exhaustion of Administrative Remedies; Limitations

No legal or equitable action for benefits under the Plan shall be brought unless
and until the claimant (a) has submitted a written application for benefits in
accordance with Section 13.1, (b) has been notified that the application is
denied, (c) has filed a written request for an independent review of the
application in accordance with Section 13.3 and (d) has been notified in writing
that the Company has affirmed the denial of the application; provided, however,
that such an action may be brought after the Company has failed to act on the
claim within a time period prescribed by Sections 13.2 or 13.4.

ARTICLE 14

GENERAL PROVISIONS

 

14.1 Information and Reports to Members

Each Member shall be advised periodically of the general provisions and the
financial condition of the Plan and his Benefit hereunder, as required by law.
In addition, the Company shall also furnish to any Member or Beneficiary, upon
written request, such information respecting the Plan and such person’s Benefit
hereunder as may be required by law, but may require payment of a reasonable
charge covering the cost of providing such data, as permitted by law.

 

14.2 Compliance With USERRA

 

  (a)

Any other provision of the Plan notwithstanding, with regard to an Employee who
after serving in the uniformed services is reemployed within the time required
by USERRA, contributions shall be made and benefits and service credit shall be
provided under the Plan with respect to his or her qualified military service
(as

 

47



--------------------------------------------------------------------------------

  defined in section 414(u)(5) of the IRC) in accordance with section 414(u) of
the IRC. Furthermore, notwithstanding any provision of the Plan to the contrary,
Member loan payments may be suspended during a period of qualified military
service.

 

  (b) In the case of a Member who dies on or after January 1, 2007 while
performing qualified military service (as defined in section 414(u) of the IRC),
the Member’s Beneficiary shall be entitled to any additional benefits (other
than contributions relating to the period of qualified military service)
provided under the Plan as if the Member had resumed employment immediately
prior to his or her death.

 

  (c) (i) An individual receiving “Differential Wage Payments” (as defined in
section 3401(h)(2) of the IRC) shall be treated as an Employee, and (ii) the
Differential Wage Payments shall be treated as Compensation and as compensation
under section 415(c)(3) of the IRC.

 

14.3 Applicable Law

The Plan and the Trust Agreement are intended to establish a profit-sharing plan
and trust qualified under IRC sections 401(a), 401(k) and 501 and maintained in
conformity with said sections and regulations issued thereunder, and in
conformity with other applicable provisions of Federal law and regulations
governing profit-sharing plans and trusts. Subject to the preceding sentence and
to the extent not preempted by Federal law, the Plan shall be governed and
construed in accordance with the laws of the State of Washington and shall be
governed thereby.

 

14.4 No Employment Rights Conferred

Nothing in the Plan shall be deemed to give any person any right to remain in
the employ of the Company.

 

14.5 Service Upon Plan; Limitations on Actions Against Plan

Valid service of any legal process upon the Company shall constitute service of
process upon the Plan. Any legal proceedings against the Plan shall be commenced
within one year, or within any greater period allowed by ERISA section 413,
after the cause of action arises, and if not commenced within the applicable
period above described, shall be deemed abandoned and forever barred.

 

14.6 Plan Office; Records

The records of the Plan shall be maintained on a Plan Year basis. The principal
office of the Plan, where all Plan records shall be kept, shall be located at
the principal office of PACCAR Inc. Copies of all documents constituting a part
of the Plan and any related documents shall also be made available at other
locations, as may be required by law. The Company shall allow any Member or
Beneficiary reasonable access to any documents under which the Plan is
established or operated, if a request for such access is made in accordance with
the Company’s administrative procedure.

 

48



--------------------------------------------------------------------------------

14.7 Form of Applications, Elections and Other Communications

All applications, authorizations, designations, elections, instructions or any
other communications required or permitted of any person under the Plan shall be
made in accordance with procedures established by the Company and, if it is
deemed necessary or advisable, shall include the consent of such person’s
spouse.

 

14.8 Spousal Consents

This Section 14.8 shall apply whenever the consent of a Member’s spouse is
required for an election, waiver or designation made by such Member under the
Plan. Any spousal consent shall be in writing and shall be witnessed by a Plan
representative (if permitted by the Company) or by a notary public. The spousal
consent shall acknowledge the effect of the Member’s action and shall, if
applicable, specify the non-spouse Beneficiary being designated (including any
class of Beneficiaries or contingent Beneficiaries). The spousal consent shall
be irrevocable. Any other provision of the Plan notwithstanding, no spousal
consent shall be required if (a) it is established in accordance with the
Company’s administrative procedures that there is no spouse or that the spouse
cannot be located or (b) the Member is legally separated or has been abandoned
(within the meaning of local law) and has an appropriate court order, unless a
qualified domestic relations order provides otherwise. If the spouse is legally
incompetent to give consent, the spouse’s legal guardian (including the Member)
may give consent.

 

14.9 Merger, Consolidation and Transfer of Assets or Liabilities

The Plan may not be merged or consolidated with any other plan, and no assets or
liabilities of the Trust Fund may be transferred to any other plan, unless each
Member would (if the Plan then terminated) receive a Benefit immediately after
the merger, consolidation or transfer which is equal to or greater than the
Benefit such Member would have been entitled to receive immediately before such
merger, consolidation or transfer (if the Plan had been terminated).

ARTICLE 15

CONTRIBUTION LIMITATIONS

 

15.1 Basic Limitation

A Member’s Annual Additions with respect to any calendar year shall in no event
exceed his Contribution Limitation for such calendar year.

In the event that a Member’s Contribution Limitation would be exceeded, his
Annual Additions shall be reduced to an amount equal to his Contribution
Limitation by reducing the components of his Annual Additions as necessary in
accordance with the correction methods specified in Section 6.06(2) and (3) of
Revenue Procedure 2008-50 or its successor.

In applying these rules, this Plan and any other plan required to be aggregated
with this Plan under Treas. Reg. § 1.415(f)-1 shall be treated as one plan.

 

49



--------------------------------------------------------------------------------

15.2 Effect on Future Contributions

Articles 4 and 5 notwithstanding, the Salary Deferrals which a Member is
permitted to contribute and his share of Company Contributions shall be reduced
prospectively to the extent required by Section 15.1. The aggregate amount of
the Company Contributions that otherwise would be made under Article 5 shall be
reduced accordingly.

 

15.3 Definitions

As used in this Article 15, the following words and phrases shall have the
following meanings:

 

  (a) “Affiliate” means any corporation which is a member of a “controlled group
of corporations” (within the meaning of IRC section 1563(a), determined without
regard to IRC sections 1563(a)(4) and 1563(e)(3)(C), and as modified by IRC
section 415(h)) of which group PACCAR Inc is also a member.

 

  (b) “Annual Additions” with respect to any calendar year means the sum of the
following:

 

  (1) Employee contributions made by the Member under all qualified
defined-contribution or defined-benefit plans maintained by PACCAR Inc or any
Affiliate, and any other plan required to be aggregated with this Plan pursuant
to Treas. Reg. § 1.415(f)-1, during such calendar year;

 

  (2) Employer contributions and forfeitures allocated to the Member under all
qualified defined-contribution plans maintained by PACCAR Inc or any Affiliate,
other than this Plan, and any other plan required to be aggregated with this
Plan pursuant to Treas. Reg. § 1.415(f)-1, as of any date within such calendar
year;

 

  (3) Salary Deferrals contributed by the Member under this Plan during such
calendar year;

 

  (4) Company Contributions allocated to the Member under this Plan as of any
date within such calendar year; and

 

  (5) Any other amounts required to be included in Annual Additions by Treas.
Reg. §1.415(c)-1(b).

Notwithstanding the foregoing, Annual Additions shall not include any amounts
required to be excluded from Annual Additions by Treas. Reg. § 1.415(c)-1(b).

 

  (c) “Compensation” for purposes of this Article 15 only, means compensation as
described in Treas. Reg. § 1.415(c)-2(d)(4). Compensation shall also include
compensation paid after severance from employment to the extent permitted Treas.
Reg. § 1.415(c)-2(e)(3).

 

50



--------------------------------------------------------------------------------

  (d) “Contribution Limitation” with respect to any calendar year means the
lesser of (1) 100 percent of the Member’s Compensation for such calendar year or
(2) the dollar amount set forth in section 415(c)(1)(A) of the IRC (as adjusted
by the Commissioner of the Internal Revenue to reflect increases in the
cost-of-living in accordance with section 415(d)(1)(C) of the IRC).

 

15.4 Incorporation by Reference.

To the extent not otherwise provided herein and to the extent inconsistent with
the provisions hereof and except as prohibited by applicable regulations under
the IRC, the applicable limitations on contributions under section 415 of the
IRC and the final regulations issued April 5, 2007 thereunder, are incorporated
by reference and shall control over any contrary or omitted provisions in the
Plan.

ARTICLE 16

AMENDMENT OR TERMINATION OF PLAN

 

16.1 Plan May Be Amended or Terminated

It is the intention of the Company that the Plan will continue indefinitely, but
the Company may, by action of its Board of Directors, its Executive Chairman,
its Chief Executive Officer or a committee or individual(s) acting pursuant to a
valid delegation of authority, at any time and for any reason, amend the Plan
retroactively or prospectively, terminate the Plan or permanently discontinue
Company Contributions hereunder without terminating the Trust Agreement or the
other provisions of the Plan.

 

16.2 Amendments Cannot Reduce Accrued Benefits

No amendment of the Plan shall reduce the Benefit of any Member accrued under
the Plan prior to the date when the amendment is adopted, except to the extent
that a reduction in accrued benefits may be permitted by ERISA; and no amendment
of the Plan nor any other action taken by the Company shall divert any part of
the assets of the Trust Fund to purposes other than the exclusive purposes of
providing benefits to Members or Beneficiaries who have an interest in the Plan
and of defraying the reasonable expenses of administering the Plan and the Trust
Fund, except as provided in Section 5.11.

 

16.3 Procedure Upon Plan Terminations

Upon termination of the Plan, the Company shall perform the procedures which
would have been required pursuant to the Plan had the Plan termination date been
a Valuation Date. Upon completion of such procedures, the balances in each
Member’s Accounts shall be distributed to such Member (or his Beneficiary) as
provided in Article 8. Upon termination of the Plan, no part of the Trust Fund
shall revert to the Company, except as provided in Section 5.11.

 

51



--------------------------------------------------------------------------------

16.4 Partial Terminations

If any partial termination (as determined by the Company in accordance with any
applicable IRC provisions) of the Plan occurs, then the balances in the Accounts
of those Members with respect to whom the Plan is so terminated shall be
distributed as provided in Section 16.3.

 

16.5 Intent to Comply with ERISA

It is the intent of Sections 16.3 and 16.4 that a termination or partial
termination of the Plan be accomplished in accordance with ERISA section 403. In
the event that the provisions of ERISA section 403(d)(1) or regulations adopted
thereunder require that the assets of the Plan be allocated or distributed in a
different manner upon any termination of the Plan, then the assets of the Plan
shall instead be allocated or distributed as such provisions may require.

 

16.6 Fiduciary Powers Continue Until Distribution Complete

Until the final distribution of any Plan assets allocated on account of any
termination or partial termination of the Plan, the Trust Fund shall continue,
and the Company and the Trustee shall continue to have and may exercise all of
the powers conferred upon them by the Plan and the Trust Agreement.

ARTICLE 17

PRIOR PROFIT SHARING PLAN

The Plan amends and restates the PACCAR Inc Profit Sharing Plan, as in effect on
June 30, 1978. The following rules apply with respect to the rights and benefits
of Members under the Plan on such date:

 

17.1 No Reduction of Accrued Benefit

No provision of the amended and restated Plan is intended to reduce or limit any
benefit which accrued under the provisions of the Plan as in effect from time to
time prior to July 1, 1978.

 

17.2 Full Vesting

The balance in the Prior Profit Sharing Account of a Member who was an Employee
on July 1, 1978 (plus the Member’s share of any Company Contributions or
forfeitures made or imposed with respect to periods prior to July 1, 1978, but
allocated thereafter), shall be fully vested and nonforfeitable, effective as of
July 1, 1978. Such balance shall remain fully vested and nonforfeitable on and
after July 1, 1987, upon transfer of the Prior Profit Sharing Account balance to
the Member’s Salary Deferral Accounts.

 

52



--------------------------------------------------------------------------------

17.3 Continuing Distributions

Amounts being paid to a Member or Beneficiary in accordance with the provisions
of the Plan in effect from time to time prior to July 1, 1978, shall continue to
be paid in accordance with such provisions.

 

17.4 Company Contributions

No Company contribution shall be made to any Prior Profit Sharing Account with
respect to any period after June 30, 1978, but such a contribution may be made
after June 30, 1978, with respect to a prior period.

 

17.5 Effective Date

With respect to periods prior to July 1, 1978, the rights of any person
regarding a Prior Profit Sharing Account shall be determined and administered
exclusively under the provisions of the Plan as in effect at the applicable
time.

ARTICLE 18

SPECIAL TOP-HEAVY RULES

 

18.1 Determination of Top-Heavy Status

Any other provision of the Plan notwithstanding, this Article 18 shall apply to
any Plan Year in which the Plan is a Top-Heavy Plan. The Plan shall be
considered a “Top-Heavy Plan” for a Plan Year if, as of the Determination Date
for such Plan Year, the Top-Heavy Ratio for the Aggregation Group exceeds 60
percent.

 

18.2 Minimum Allocations

For any Plan Year during which the Plan is a Top-Heavy Plan, Company
Contributions allocated to the Accounts of each Member who is not a Key
Employee, but who is an Employee on the last day of such Plan Year, shall not be
less than the lesser of (a) three percent of Wages or (b) the greatest
allocation, expressed as a percentage of Compensation made to any Member who is
a Key Employee.

This Section 18.2 shall not apply to any Member for a Plan Year during which the
Member received a minimum accrued benefit described in section 416(c)(1) of the
IRC under a qualified defined-benefit plan maintained by PACCAR Inc or any of
its Subsidiaries (determined without regard to the last sentence of
Section 2.1(mm)). However, this Section 18.2 shall apply to any Eligible
Employee who could become a Member under Section 3.1 but who has not elected to
do so.

 

53



--------------------------------------------------------------------------------

18.3 Definitions

For purposes of this Article 18 only, the following definitions shall apply:

 

  (a) “Aggregation Group” means either the Required Aggregation Group or any
Permissive Aggregation Group, as the Company may elect.

 

  (b) “Determination Date” means the last day of the Plan Year prior to the
applicable Plan Year.

 

  (c) “Key Employee” means a key employee, as defined in section 416(i) of the
IRC.

 

  (d) “Permissive Aggregation Group” means a group of qualified plans which
includes (1) the Required Aggregation Group and (2) one or more plans of the
Company or a Subsidiary which are not part of the Required Aggregation Group. A
Permissive Aggregation Group, when viewed as a single plan, must satisfy the
requirements of sections 401(a)(4) and 410 of the IRC.

 

  (e) “Required Aggregation Group” means a group of qualified plans which
includes (1) each plan of the Company or a Subsidiary in which a Key Employee
participates and (2) each other plan of the Company or a Subsidiary which
enables any plan in which a Key Employee participates to meet the requirements
of sections 401(a)(4) or 410 of the IRC.

 

  (f) “Top-Heavy Ratio” means a percentage determined pursuant to section 416(g)
of the IRC. In applying section 416(g) of the IRC, the valuation date shall be
the Determination Date.

 

  (g) “Wages” means “wages” as defined in section 3401(a) of the IRC for
purposes of income tax withholding at the source, but determined without regard
to any rules that limit the remuneration included in “wages” based on the nature
or location of the employment or the services performed (such as the exception
for agricultural labor in section 3401(a)(2) of the IRC). “Wages” does not
include Salary Deferrals or amounts in excess of the dollar amount set forth in
section 401(a)(17)(A) of the IRC (as adjusted by the Commissioner of Internal
Revenue to reflect increases in the cost-of-living in accordance with section
401(a)(17)(B)).

 

54



--------------------------------------------------------------------------------

ARTICLE 19

EXECUTION

To record the amendment and restatement of the Plan to read as set forth herein,
generally effective as of September 1, 2016, PACCAR Inc has executed this Plan
on July 5, 2016.

 

PACCAR Inc By   LOGO [g245955sig1.jpg] Title:   Executive Chairman Dated:  
7/5/16

 

By   LOGO [g245955sig2.jpg] Title:   Chief Executive Officer Dated:   June 30,
2016

 

55